Exhibit 10.3

Execution Version

COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT

dated as of

July 2, 2012

Among

ZAYO GROUP, LLC,

ZAYO CAPITAL, INC.

and

the other Grantors referred to herein,

as Grantors,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent for the Term Loan Facility under the Credit Agreement,

SUNTRUST BANK,

as Administrative Agent for the Revolving Loan Facility under the Credit
Agreement,

SUNTRUST BANK,

as Joint Collateral Agent,

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Initial Notes Authorized Representative.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     2   

SECTION 1.01 Construction; Certain Defined Terms

     2   

ARTICLE II Loan and Notes Collateral Account

     11   

SECTION 2.01 Loan and Notes Collateral Account

     11   

ARTICLE III

     12   

Collateral Agency Agreement Defaults; Remedies

     12   

SECTION 3.01 Event of Default Notice

     12   

SECTION 3.02 Direction by the Applicable Authorized Representative

     13   

SECTION 3.03 Right to Initiate Judicial Proceedings, Etc.

     13   

SECTION 3.04 Remedies Not Exclusive

     14   

SECTION 3.05 [Intentionally Omitted]

     14   

SECTION 3.06 Limitation on Joint Collateral Agent’s Duties in Respect of
Collateral

     14   

SECTION 3.07 Limitation by Law

     15   

SECTION 3.08 Absolute Rights of Loan and Notes Secured Parties and
Representatives

     15   

SECTION 3.09 Credit Bids

     15   

ARTICLE IV

     15   

Application of Proceeds and Other Matters Pertaining to the Collateral

     15   

SECTION 4.01 Application of Proceeds

     15   

SECTION 4.02 Release of Amounts in Loan and Notes Collateral Account

     17   

SECTION 4.03 Distribution Date

     17   

SECTION 4.04 Actions With Respect to Collateral; Prohibition on Contesting Liens

     18   

SECTION 4.05 No Interference; Payment Over

     20   

SECTION 4.06 Amendments to Loan and Notes Security Documents

     20   

SECTION 4.07 Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings

     21   

SECTION 4.08 Reinstatement

     21   

SECTION 4.09 Insurance/Condemnation

     21   

SECTION 4.10 Possessory Joint Collateral Agent as Gratuitous Bailee for
Perfection

     21   

ARTICLE V

     22   

Agreement with the Joint Collateral Agent

     22   

 

i



--------------------------------------------------------------------------------

SECTION 5.01 Delivery of Agreements

     22   

SECTION 5.02 Information as to Loan and Notes Obligations

     22   

SECTION 5.03 Compensation and Expense

     23   

SECTION 5.04 Stamp and Other Similar Taxes

     23   

SECTION 5.05 Filing Fees, Excise Taxes, Etc.

     23   

SECTION 5.06 Indemnification

     23   

ARTICLE VI

     24   

The Joint Collateral Agent

     24   

SECTION 6.01 Appointment of Joint Collateral Agent

     24   

SECTION 6.02 Acceptance of, and Agreement to Perform, Duties and
Responsibilities

     24   

SECTION 6.03 Exculpatory Provisions

     25   

SECTION 6.04 Delegation of Duties

     25   

SECTION 6.05 Reliance by Joint Collateral Agent

     25   

SECTION 6.06 Limitation on Duties of Joint Collateral Agent

     26   

SECTION 6.07 Moneys to be Held in Trust

     27   

SECTION 6.08 Resignation and Removal of Joint Collateral Agent

     27   

SECTION 6.09 Status of Successors to Joint Collateral Agent

     28   

SECTION 6.10 Merger of the Joint Collateral Agent

     28   

SECTION 6.11 Additional Joint Collateral Agents; Separate Joint Collateral
Agents

     29   

SECTION 6.12 Joint Collateral Agent Appointed Attorney-in-Fact

     30   

SECTION 6.13 Ordinary Care

     31   

SECTION 6.14 Authority of Joint Collateral Agent

     31   

SECTION 6.15 Non-Reliance on Joint Collateral Agent and other Loan and Notes
Secured Parties

     32   

SECTION 6.16 Collateral and Guaranty Matters

     32   

ARTICLE VII Miscellaneous

     32   

SECTION 7.01 Notices

     32   

SECTION 7.02 Waivers; Amendment; Joinder Agreements

     33   

SECTION 7.03 Parties in Interest; Agreement of Grantors

     34   

SECTION 7.04 Survival of Agreement

     34   

SECTION 7.05 Counterparts

     34   

SECTION 7.06 Severability

     34   

SECTION 7.07 Governing Law; Jurisdiction; Consent to Service of Process

     35   

SECTION 7.08 WAIVER OF JURY TRIAL

     35   

SECTION 7.09 Headings

     35   

SECTION 7.10 Conflicts

     36   

 

ii



--------------------------------------------------------------------------------

SECTION 7.11 Integration

     36   

SECTION 7.12 Effectiveness and Termination of Collateral

     36   

SECTION 7.13 Re-execution of Agreement

     36   

SECTION 7.14 Treatment of Payee or Indorsee by Joint Collateral Agent.

     36   

SECTION 7.15 Dealings with Grantors

     36   

SECTION 7.16 Claims

     37   

SECTION 7.17 Joinder Requirements

     37   

SECTION 7.18 Administrative Company

     38   

SECTION 7.19 Trustee Status

     38   

 

Schedule I    —    Payment Instructions Exhibit A    —    Form of Joinder
Agreement

 

iii



--------------------------------------------------------------------------------

This COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT (as amended, amended and
restated, supplemented, replaced or otherwise modified from time to time, this
“Agreement”), dated as of July 2, 2012, is made by and among ZAYO GROUP, LLC and
ZAYO CAPITAL, INC. (the “Companies”, and each a “Company”), the other Grantors
listed on the signature pages hereof, SUNTRUST BANK (“SunTrust”), as joint
collateral agent (in such capacity, and together with any successor joint
collateral agent appointed pursuant to Article VI hereof, the “Joint Collateral
Agent”), SunTrust, as Administrative Agent for the revolving loan facility under
the Credit Agreement (as defined below) (in such capacity, and together with any
successor appointed pursuant to the Credit Agreement, the “Revolving Facility
Administrative Agent”), Morgan Stanley Senior Funding, Inc., as Administrative
Agent for the term loan facility under the Credit Agreement (in such capacity,
and together with any successor appointed pursuant to the Credit Agreement, the
“Term Facility Administrative Agent”), and The Bank of New York Mellon Trust
Company, N.A., as trustee for the holders of the Senior Secured Notes (as
defined below) under the Indenture (as defined below) (the “Initial Notes
Authorized Representative”). Certain capitalized terms used herein are defined
in Article I of this Agreement.

PRELIMINARY STATEMENTS:

1. Contemporaneously herewith, the Companies, as borrowers, and the other
Grantors, as guarantors, will enter into a Credit Agreement (as amended and, in
whole or in part, replaced or otherwise modified from time to time, the “Credit
Agreement”), by and among Zayo Group, LLC, a Delaware limited liability company
(the “Administrative Borrower”), Zayo Capital, Inc., a Delaware corporation
(“Zayo Capital”; and together with the Administrative Borrower, each,
individually a “Borrower” and, collectively, the “Borrowers”), the Persons party
thereto from time to time as Guarantors (the “Guarantors”), the financial
institutions party thereto from time to time as lenders (the “Lenders”), the
Term Facility Administrative Agent, the Revolving Facility Administrative Agent,
SunTrust Bank, as the Issuing Bank, SunTrust Bank, as the Collateral Agent, and
the other persons party thereto.

2. Zayo Escrow Corporation (“Escrow Corp”) is party to that certain Indenture,
dated as of June 28, 2012, by and between Escrow Corp and the Initial Notes
Authorized Representative, as trustee (the “Base Indenture”), pursuant to which
Escrow Corp issued its 8.125% Senior Secured First-Priority Notes due 2020 (the
“Senior Secured Notes”).

3. Contemporaneously herewith, pursuant to a First Supplemental Indenture, dated
as of July 2, 2012 (the “First Supplemental Indenture”, together with the Base
Indenture, and as supplemented or amended from time to time, the “Initial Notes
Agreement”), the Companies shall assume Escrow Corp’s obligations under the
Initial Notes Agreement and the Senior Secured Notes, and the other Grantors
shall guarantee such obligations under the Initial Notes Agreement and the
Senior Secured Notes. The obligations of the Grantors under the Senior Secured
Notes will be secured on a pari passu basis with the obligations of the Grantors
under the Credit Agreement.

4. In order to satisfy certain conditions under the Secured Credit Documents,
the Grantors have granted, or agreed to grant, Liens in and to the Collateral to
secure the Loan and Notes Obligations.

 

1



--------------------------------------------------------------------------------

5. The Loan and Notes Security Documents are intended to secure the Loan and
Notes Obligations and the Joint Collateral Agent has agreed to undertake the
rights, powers, duties and responsibilities set forth in this Agreement and the
Loan and Notes Security Documents in order to effect such purpose.

NOW, THEREFORE, in consideration of the premises, each party hereto hereby
agrees with the Joint Collateral Agent for their benefit and for the benefit of
the Loan and Notes Secured Parties as follows:

ARTICLE I

Definitions

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the Subsidiaries of such Person unless express
reference is made to such Subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.

(b) It is the intention of the Loan and Notes Secured Parties of each Series
that the holders of Loan and Notes Obligations of such Series (and not the Loan
and Notes Secured Parties of any other Series) bear the risk of any
determination by a court of competent jurisdiction that (x) any of the Loan and
Notes Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of Loan and
Notes Obligations), (y) any of the Loan and Notes Obligations of such Series do
not have an enforceable security interest in any of the Collateral and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of Loan and Notes Obligations) on a basis ranking
prior to the security interest of such Series of Loan and Notes Obligations but
junior to the security interest of any other Series of Loan and Notes
Obligations (any such condition referred to in the foregoing with respect to any
Series of Loan and Notes Obligations, an “Impairment” of such Series). In the
event of any Impairment with respect to any Series of Loan and Notes
Obligations, the results of such Impairment shall be borne solely by the holders
of such Series of Loan and Notes Obligations, and the rights of the holders of
such Series of Loan and Notes Obligations (including, without limitation, the
right to receive distributions in respect of such Series of Loan and Notes
Obligations pursuant to Section 4.01) set forth herein shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
holders of the Series of such Loan and Notes Obligations subject to such
Impairment. Additionally, in the event the Loan and Notes Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such Loan and
Notes Obligations or the Secured Credit Documents governing such Loan and Notes
Obligations shall refer to such obligations or such documents as so modified.

 

2



--------------------------------------------------------------------------------

(c) As used in this Agreement, the following terms have the meanings specified
below:

“Additional Loan and Notes Agreement” shall mean any loan agreement, credit
agreement, indenture or other agreement entered into by the Administrative
Company after the date of this Agreement, if any, pursuant to which the
Administrative Company or any of its Subsidiaries will incur Additional Loan and
Notes Obligations (and which have been designated as an Additional Loan and
Notes Agreement in accordance with Section 7.17).

“Additional Loan and Notes Obligations” shall mean all advances to, and debts,
liabilities, obligations, covenants and duties of, the Administrative Company or
any of its Subsidiaries, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Administrative Company or any of its Subsidiaries
or any Affiliate thereof of any proceeding under any bankruptcy or insolvency
law naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, in each case that
has been designated as Additional Loan and Notes Obligations pursuant to and in
accordance with Section 7.17.

“Additional Loan and Notes Secured Parties” means the holders of any Additional
Loan and Notes Obligations and any Authorized Representative with respect
thereto.

“Administrative Company” shall have the meaning assigned to such term in
Section 7.18.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Applicable Authorized Representative” means (i) until the occurrence of the
Non-Controlling Authorized Representative Enforcement Date (if any), the
Controlling Authorized Representative and (ii) from and after the occurrence of
the Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative.

 

3



--------------------------------------------------------------------------------

“Authorized Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Person or any other officer designated as an “Authorized Officer” by the Board
of Directors (or equivalent governing body) of such Person.

“Authorized Representative” means (i) in the case of any Loan Obligations or the
Credit Agreement Secured Parties, the Term Facility Administrative Agent,
(ii) in the case of the Initial Notes Obligations or the Initial Notes Secured
Parties, the Initial Notes Authorized Representative, and (iii) in the case of
any Series of Additional Loan and Notes Obligations or Additional Loan and Notes
Secured Parties that become subject to this Agreement after the date hereof, the
Authorized Representative named for such Series in the applicable Joinder
Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Debtor Relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions are authorized or required
by Law or regulation to close in New York, New York or Atlanta, Georgia.

“Cash Equivalents” means:

(a) United States dollars;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 365 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(c) commercial paper and variable or fixed rate notes issued or guaranteed by
banks of the type described in the succeeding clause (d) (or by the parent
company thereof), or by domestic corporations, each of which domestic
corporations shall have a consolidated net worth of at least $500,000,000 and
conduct substantially all of its business in the United States, which commercial
paper will mature within 180 days from the date of the original issue thereof
and is rated “P-1” or better by Moody’s or “A-1” or better by S&P;

(d) certificates of deposit and time deposits maturing within 365 days of the
date of purchase and issued by (i) any Lender, (ii) any US national or state
bank having capital and surplus totaling more than $500,000,000, or (iii) any
bank whose short-term commercial paper is rated “P-1” or better by Moody’s or
“A-1” or better by S&P; and

(e) investments, classified in accordance with GAAP (as defined in the Credit
Agreement) as current assets, in money market investment programs registered
under the Investment Company Act of 1940, which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to investments of the character described in the
foregoing clauses (a) through (d).

 

4



--------------------------------------------------------------------------------

“Cause”, in the context of the removal of the Joint Collateral Agent “for Cause”
under Section 6.08(a) hereof, means the gross negligence or willful misconduct
of the Joint Collateral Agent in the performance of its duties hereunder, or an
intentional and material breach of the terms of this Agreement by the Joint
Collateral Agent.

“Collateral” means all assets and properties subject to Liens created pursuant
to any Loan and Notes Security Document to secure the Loan and Notes
Obligations.

“Company” and “Companies” have the meanings specified in the recital of parties
to this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlling Authorized Representative” means the Authorized Representative of
the Series of Loan and Notes Obligations that constitutes the largest
outstanding principal amount of any then outstanding Series of Loan and Notes
Obligations.

“Controlling Secured Parties” means the Series of Loan and Notes Secured Parties
whose Authorized Representative is the Controlling Authorized Representative.

“Credit Agreement” has the meaning specified in the Preliminary Statements to
this Agreement.

“Credit Agreement Administrative Agent” or “Credit Agreement Administrative
Agents” means, the Term Facility Administrative Agent and/or the Revolving
Facility Administrative Agent, as the context may require.

“Credit Agreement Secured Parties” means the Revolving Facility Administrative
Agent, the Term Facility Administrative Agent, and the Lenders and other holders
of Loan Obligations.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Discharge” means, with respect to any Series of Loan and Notes Obligations, the
date on which such Series of Loan and Notes Obligations has been paid in full
(and, with respect to the Credit Agreement, all commitments of the Lenders
thereunder have been terminated) and the Authorized Representative for such
Series delivers notice to the Joint Collateral Agent so stating. The term
“Discharged” shall have a corresponding meaning.

 

5



--------------------------------------------------------------------------------

“Distribution Date” means the date of any distribution made by the Joint
Collateral Agent from the Loan and Notes Collateral Account pursuant to
Section 4.01(a).

“Event of Default” means an “Event of Default” under and as defined in the
Credit Agreement, the Initial Notes Agreement or any Additional Loan and Notes
Agreement.

“Event of Default Notice” means a written notice delivered in connection with an
Event of Default in accordance with Section 3.01.

“Government Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Grantors” means, collectively, Zayo Group Holdings, Inc., each Company, and
each Subsidiary of each Company that has granted or hereafter grants a Lien on
any of its assets pursuant to any Loan and Notes Security Documents to secure
the Loan and Notes Obligations.

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Initial Notes Authorized Representative” has the meaning specified in the
recital of parties to this Agreement.

“Initial Notes Agreement” has the meaning specified in the Preliminary
Statements to this Agreement.

“Initial Notes Obligations” means the “Notes Obligations” as defined in the
Initial Notes Agreement and shall include all advances to, and debts,
liabilities, obligations, covenants and duties of, the Companies or any of their
respective Subsidiaries arising under the Senior Secured Notes, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Company or any of
its Subsidiaries or any Affiliate thereof of any proceeding under any bankruptcy
or insolvency law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“Initial Notes Secured Parties” means the holders of any Initial Notes
Obligations and the Initial Notes Authorized Representative.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under Debtor Relief Laws with respect to any Grantor, (b) any
other voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Grantor or with respect to a material
portion of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Grantor whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy or (d) any assignment for the
benefit of creditors or any other marshalling of assets and liabilities of any
Grantor.

 

6



--------------------------------------------------------------------------------

“Intervening Creditor” shall have the meaning assigned to such term in
Section 4.01(a).

“Joinder Agreement” means an agreement in form and substance substantially
similar to Exhibit A hereto, pursuant to which an additional Series of
Additional Loan and Notes Obligations become a party hereto in accordance with
Section 7.17 hereof.

“Joint Collateral Agent” has the meaning specified in the recital of parties to
this Agreement.

“ Joint Collateral Agent’s Fees” means the fees and other amounts payable to the
Joint Collateral Agent pursuant to Sections 5.03, 5.04 and 5.05 and amounts
claimed and unpaid pursuant to Section 5.06.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Government Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Government Authority, in
each case whether or not having the force of law.

“Lenders” has the meaning specified in the Preliminary Statements to this
Agreement.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

“Loan and Notes Collateral Account” means all accounts (and all sub-accounts
thereof, if any) maintained by the Joint Collateral Agent for the purposes of
this Agreement and that is subject to the exclusive direction, domain, and
control of the Joint Collateral Agent in accordance with Section 2.01(a).

“Loan and Notes Obligations” means, collectively, (i) the Loan Obligations,
(ii) the Initial Notes Obligations, and (iii) each Series of Additional Loan and
Notes Obligations.

“Loan and Notes Secured Parties” means (i) the Joint Collateral Agent, (ii) the
Credit Agreement Secured Parties, (iii) the Initial Notes Secured Parties, and
(iv) the Additional Loan and Notes Secured Parties with respect to each Series
of Additional Loan and Notes Obligations.

 

7



--------------------------------------------------------------------------------

“Loan and Notes Security Documents” means each security agreement, pledge
agreement, deed of trust, mortgage and other agreement entered into in favor of
the Joint Collateral Agent for purposes of securing the Loan and Notes
Obligations and each UCC financing statement and other document or instrument
delivered to create, perfect or continue the Liens thereby created.

“Loan Obligations” means the “Obligations” as defined in the Credit Agreement
and shall include (a) all payment and performance obligations as existing from
time to time of the Borrower Parties (as defined in the Credit Agreement), the
Credit Agreement Secured Parties, the Lenders under the Credit Agreement and the
other “Loan Documents” (as defined in the Credit Agreement) (including all
letter of credit obligations and including any interest, fees and expenses that,
but for the provisions of the Bankruptcy Code, would have accrued), or as a
result of making the Loans or issuing the Letters of Credit (each as defined in
the Credit Agreement) and (b) any debts, liabilities and obligations as existing
from time to time of any of the Borrower Parties (as defined in the Credit
Agreement) to any Lender (or an affiliate of any Lender) arising from or in
connection with any Bank Products (as defined in the Credit Agreement) and, if
such Lender ceases to be a Lender, any debts, liabilities and obligations as
existing from time to time of any Borrower Party (as defined in the Credit
Agreement) to such Lender (or an affiliate of such Lender) arising from or in
connection with any Bank Products Documents (as defined in the Credit Agreement)
entered into at a time when such Lender was a Lender.

“Major Non-Controlling Authorized Representative” means the Non-Controlling
Authorized Representative of the Series of Loan and Notes Obligations that
constitutes the largest outstanding principal amount of any then outstanding
Series of Loan and Notes Obligations (other than the Series of Loan and Notes
Obligations of the Controlling Secured Party).

“Moody’s” means Moody’s Investor Service, Inc., or any successor thereto.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Controlling Authorized Representative” means any Authorized Representative
that is not the Applicable Authorized Representative.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 90 days
(throughout which 90 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in (x) the Credit Agreement
(if the Term Facility Administrative Agents is the Major Non-Controlling
Authorized Representative), (y) the Initial Notes Agreement (if the Initial
Notes Authorized Representative is the Major Non-Controlling Authorized
Representative), or (z) the Additional Loan and Notes Agreement under which such
Non-Controlling Authorized Representative (other than the Term Facility
Administrative Agent or the Initial Notes Authorized Representative) is the
Authorized Representative), and (ii) the Joint Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (A) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in (x) the Credit Agreement (if the
Term Facility Administrative Agent is the Major Non-Controlling Authorized
Representative), (y) the Initial Notes Agreement (if the Initial Notes
Authorized Representative is the Major Non-Controlling Authorized
Representative), or (z) the Additional Loan and Notes Agreement under which such
Non-Controlling Authorized Representative (other than the Term Facility
Administrative Agent or the Initial Notes Authorized Representative) is the
Authorized Representative) has occurred and is continuing and (B) the Loan and
Notes Obligations of the Series with respect to which such Non-Controlling
Authorized Representative is the Authorized Representative are currently due and
payable in full (whether as a result of acceleration thereof or otherwise) in
accordance with the terms of the Credit Agreement, the Initial Notes Agreement
or the applicable Additional Loan and Notes Agreement, as applicable; provided
that the 90-day period referenced above in this definition shall be stayed and
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Collateral if (1) at any time the Joint Collateral Agent has commenced and is
diligently pursuing any enforcement action with respect to such Collateral or
(2) at any time the Grantor which has granted a security interest in such
Collateral is then a debtor under or with respect to any Insolvency or
Liquidation Proceeding.

 

8



--------------------------------------------------------------------------------

“Non-Controlling Secured Parties” means the Loan and Notes Secured Parties that
are not Controlling Secured Parties.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Government Authority or
other entity.

“Possessory Collateral” means any Collateral in the possession of the Joint
Collateral Agent or any Authorized Representative (or its agents or bailees), to
the extent that possession thereof perfects a Lien thereon under the Uniform
Commercial Code of any jurisdiction. Possessory Collateral includes, without
limitation, any Certificated Securities, Instruments, and Chattel Paper, in each
case, delivered to or in the possession of the Joint Collateral Agent or any
Authorized Representative (or its agent or bailees) under the terms of the Loan
and Notes Security Documents. All capitalized terms used in this definition and
not defined elsewhere in this Agreement have the meanings assigned to them in
the New York UCC.

“Proceeds” shall have the meaning assigned to such term in Section 4.01 hereof.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
amend, increase, modify, supplement, restructure, refund, replace or repay, or
to issue other indebtedness or enter alternative financing arrangements, in
exchange or replacement for such indebtedness (in whole or in part), including
by adding or replacing lenders, creditors, agents, borrowers and/or guarantors,
and including in each case, but not limited to, after the original instrument
giving rise to such indebtedness has been terminated and including, in each
case, through any credit agreement, indenture or other agreement. “Refinanced”
and “Refinancing” have correlative meanings.

“Revolving Facility Administrative Agent” shall have the meaning assigned to
such term in the recital of parties to this Agreement.

 

9



--------------------------------------------------------------------------------

“Revolving Loan Facility” shall have the meaning assigned to such term in the
Credit Agreement.

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.

“Secured Credit Document” means (i) the Credit Agreement and the “Loan
Documents” (as defined in the Credit Agreement) and any other agreement pursuant
to which any Company and any of its Subsidiaries will or may incur Loan
Obligations, (ii) the Initial Notes Agreement and the Senior Secured Notes, and
(iii) each Additional Loan and Notes Agreement.

“Senior Secured Notes” has the meaning specified in the Preliminary Statements
to this Agreement.

“Series” means (a) with respect to the Loan and Notes Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Notes Secured Parties (in their capacities as such) and (iii) any
Additional Loan and Notes Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Additional Loan and Notes Secured Parties);
and (b) with respect to any Loan and Notes Obligations, each of (i) the Loan
Obligations, (ii) the Initial Notes Obligations, and (iii) the Additional Loan
and Notes Obligations incurred pursuant to any Additional Loan and Notes
Agreement, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional Loan and Notes Obligations).

“Shared Secured Agreements” means, collectively, the Secured Credit Documents
and the Loan and Notes Security Documents.

“Statement of Amount” has the meaning specified in Section 5.02 of this
Agreement.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
any Company.

“Term Facility Administrative Agent” shall have the meaning assigned to such
term in the recital of parties to this Agreement.

“Term Loan Facility” shall have the meaning assigned to such term in the Credit
Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE II

Loan and Notes Collateral Account

SECTION 2.01 Loan and Notes Collateral Account.

(a) Until the date that the Joint Collateral Agent releases all of the
Collateral, an interest bearing Loan and Notes Collateral Account shall be
maintained by the Joint Collateral Agent, on behalf of the Authorized
Representatives, for the benefit of the Loan and Notes Secured Parties, in
accordance with the terms of this Agreement. The Loan and Notes Collateral
Account shall be, at all times, under the sole dominion and control of the Joint
Collateral Agent. All moneys that are received by the Joint Collateral Agent,
upon the occurrence and during the continuance of an Event of Default shall be
deposited in the Loan and Notes Collateral Account and, thereafter, shall be
held and applied by the Joint Collateral Agent all in accordance with the terms
of this Agreement and the Loan and Notes Security Documents.

(b) The Joint Collateral Agent shall, from time to time (i) invest amounts on
deposit in the Loan and Notes Collateral Account in Cash Equivalents, and
(ii) invest interest paid on such Cash Equivalents, and reinvest other proceeds
of any such Cash Equivalents that may mature or be sold, in additional Cash
Equivalents. In each case the selection of the Cash Equivalents in which to
invest funds held in the Notes Collateral Account shall be at the discretion of
the Administrative Company, and shall be selected from among the Cash
Equivalents which the Joint Collateral Agent customarily offers as investments
for funds that it holds in custodial or collateral accounts, in consultation
with the Joint Collateral Agent. Interest and proceeds that are not invested or
reinvested in Cash Equivalents as provided in the immediately preceding sentence
shall be deposited and held in the Loan and Notes Collateral Account.
Notwithstanding the foregoing, the Joint Collateral Agent shall, to the extent
possible, invest in Cash Equivalents that shall mature or become liquid on or
prior to each Distribution Date. All Cash Equivalents in respect of the Loan and
Notes Collateral Account and all interest and income received thereon and
therefrom and the net proceeds realized on the maturity or sale thereof shall be
held in the Loan and Notes Collateral Account as part of the Collateral pursuant
to the terms hereof.

(c) The Loan and Notes Collateral Account shall be subject to such applicable
laws, and such applicable regulations of the Board of Governors of the Federal
Reserve System and of any other appropriate banking or regulatory authority, as
are in effect from time to time.

(d) If, at any time, there shall be no Event of Default then continuing, the
Joint Collateral Agent shall disburse to the Administrative Company any and all
cash, property or other assets held in the Loan and Notes Collateral Account
(less any amounts due and owing to the Joint Collateral Agent under Section 5.03
hereof, and to each Authorized Representative under the applicable Secured
Credit Document, in each case to the extent that such amount has been invoiced
to the Administrative Company at least two Business Days prior to disbursement),
if any, within three Business Days of receipt by the Joint Collateral Agent and
by each Authorized Representative of written notice from the Administrative
Company certifying that (i) no Event of Default exists and is continuing, and
(ii) it is entitled to receive such disbursement in compliance with this
Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE III

Collateral Agency Agreement Defaults; Remedies

SECTION 3.01 Event of Default Notice.

(a) Upon the occurrence of, and at any time during, the continuation of an Event
of Default, if the Authorized Representative of the Secured Credit Documents
under which such Event of Default has occurred desires that the Joint Collateral
Agent take action, then such Authorized Representative shall give a written
notice to the Applicable Authorized Representative, the Joint Collateral Agent,
and each other Authorized Representative (with a copy to the Administrative
Company), which notice shall note the occurrence of, and state the nature of,
such Event of Default, and shall also contain a non-binding recommendation as to
the action that such notifying Authorized Representative desires the Applicable
Authorized Representative to instruct the Joint Collateral Agent to take with
respect to the Collateral and the Loan and Notes Security Documents (including
with respect to the institution of any remedies provided by law, this Agreement,
or any Loan and Notes Security Documents). In the event that the Authorized
Representative of the Secured Credit Documents under which such Event of Default
has occurred is also the Applicable Authorized Representative at such time, then
such Authorized Representative may give a written notice to the Joint Collateral
Agent and the other Authorized Representatives (with a copy to the
Administrative Company), which notice shall note the occurrence of, and state
the nature of, such Event of Default (provided, however, in no event shall the
Applicable Authorized Representative be required, or incur any liability for
failing to issue a notice under this Section 3.01(a) unless it has been
instructed, in writing, to issue such notice by the holders of the Series of
Loan and Notes Obligations for which it is the Authorized Representative, in
accordance with the terms and provisions of the applicable Secured Debt
Documents).

(b) Upon its receipt of a notice of the occurrence of an Event of Default from
an Authorized Representative, as described in clause (a) above (or, if the
Applicable Authorized Representative is also the Authorized Representative of
the Secured Credit Documents under which an Event of Default has occurred,
following its giving of notice, as described in clause (a) above), the
Applicable Authorized Representative shall have the exclusive right, following
its receipt of written directions from the holders of the Series of Loan and
Notes Obligations for which it is the Authorized Representative, to deliver to
the Joint Collateral Agent an Event of Default Notice instructing the Joint
Collateral Agent as to the actions to be taken by the Joint Collateral Agent
with respect to the Collateral and the Loan and Notes Security Documents,
including with respect to the institution of any remedies provided by law, this
Agreement or any Loan and Notes Security Documents (provided, however, in no
event shall the Applicable Authorized Representative be required, or incur any
liability for failing to issue an Event of Default Notice unless it has been
instructed, in writing, to issue such Event of Default Notice by the holders of
the Series of Loan and Notes Obligations for which it is the Authorized
Representative in accordance with the terms and provisions of the applicable
Secured Debt Documents), and the Joint Collateral Agent shall then forthwith
send a copy of such Event of Default Notice to each Authorized Representative
(with a copy to the Administrative Company). Subject to Section 3.01(c), the
Joint Collateral Agent shall forthwith, upon receiving the Event of Default
Notice, undertake the actions set forth in the Event of Default Notice under the
Loan and Notes Security Documents. The Joint Collateral Agent shall, subject to
Section 3.01(c), follow the directions of the Applicable Authorized
Representative with respect to the time, method and place of taking any action
requested in an Event of Default Notice. The Joint Collateral Agent shall be
entitled to assume conclusively that no Event of Default has occurred and is
continuing until it receives a written notice from an Authorized Representative
pursuant to clause (a) above. For the avoidance of doubt, the Joint Collateral
Agent may rely on, without independent verification, any written certification
from any Authorized Representative that from time to time certifies to the Joint
Collateral Agent that (i) it is the Applicable Authorized Representative and
(ii) it has the exclusive right to deliver an Event of Default Notice.

 

12



--------------------------------------------------------------------------------

(c) If the Event of Default which was the basis for the giving of an Event of
Default Notice shall cease to exist or be waived in accordance with the terms of
the applicable Secured Credit Document, the Authorized Representative of the
applicable Secured Credit Document shall promptly notify the Joint Collateral
Agent in writing of such cessation or waiver (and the Joint Collateral Agent
shall send a copy of such notice to each Authorized Representative), and upon
receipt of such written notice (i) such Event of Default Notice shall be deemed
withdrawn and (ii) any direction to the Joint Collateral Agent to take any
action in connection with such Event of Default Notice shall be deemed
immediately rescinded. If in connection solely with such withdrawn Event of
Default Notice, the Joint Collateral Agent shall have been directed to take, and
shall have commenced taking but shall not have completed, any action, the Joint
Collateral Agent shall promptly terminate or rescind any such action which
relates to the Event of Default Notice that has been withdrawn.

SECTION 3.02 Direction by the Applicable Authorized Representative. As to any
matters not expressly provided for under this Agreement or the Loan and Notes
Security Documents, the Joint Collateral Agent shall not be required to exercise
any discretion or to take any action under this Agreement or the Loan and Notes
Security Documents, or in respect of the Collateral, but shall be required to
act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) in accordance with the written instructions of the
Applicable Authorized Representative or the written instructions of any other
Authorized Representative pursuant to Section 4.04(d).

SECTION 3.03 Right to Initiate Judicial Proceedings, Etc.

(a) Notwithstanding any other provision of this Agreement, upon the occurrence
of and during the continuance of any Event of Default and the receipt by the
Joint Collateral Agent of an Event of Default Notice that has not been withdrawn
pursuant to Section 3.01(c) above, the Joint Collateral Agent (i) shall have the
right and power to institute and maintain such suits and proceedings as it or
the Applicable Authorized Representative may deem appropriate to protect and
enforce the rights vested in it by this Agreement and the Loan and Notes
Security Documents and (ii) may either, after entry or without entry, proceed by
suit or suits at law or in equity to enforce such rights and upon direction of
the Applicable Authorized Representative, to foreclose upon the Collateral and
to dispose of, collect or otherwise realize upon, all or any portion of the
Collateral under the judgment or decree of a court of competent jurisdiction.

 

13



--------------------------------------------------------------------------------

(b) Notwithstanding the appointment in judicial proceedings of a receiver, the
Joint Collateral Agent shall be entitled to retain possession and control of all
cash held by or deposited with it or its agents or co-collateral agents pursuant
to any provision of this Agreement or the Loan and Notes Security Documents.

SECTION 3.04 Remedies Not Exclusive.

(a) No remedy conferred upon or reserved to the Joint Collateral Agent herein or
in the Loan and Notes Security Documents is intended to be a limitation
exclusive of any other remedy or remedies, but every such remedy shall be
cumulative and shall be in addition to every other remedy conferred herein or in
the Loan and Notes Security Documents now or hereafter existing at law or in
equity or by statute.

(b) No delay or omission of the Joint Collateral Agent to exercise any right,
remedy or power accruing upon any Event of Default shall impair any such right,
remedy or power or shall be construed to be a waiver of any such Event of
Default or any acquiescence therein; and every right, power and remedy given by
this Agreement or any Loan and Notes Security Document to the Joint Collateral
Agent may be exercised from time to time and as often as may be deemed expedient
by the Joint Collateral Agent.

(c) In case the Joint Collateral Agent shall have proceeded to enforce any
right, remedy or power under this Agreement or any Loan and Notes Security
Document and the proceeding for the enforcement thereof shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Joint Collateral Agent, then and in every such case the Grantors, the
Joint Collateral Agent, each Authorized Representative and Loan and Notes
Secured Parties shall, subject to any determination in such proceeding,
severally be restored to their former positions and rights hereunder and under
each such Loan and Notes Security Document with respect to the Collateral, the
Loan and Notes Collateral Account and in all other respects, and thereafter all
rights, remedies and powers of the Joint Collateral Agent shall continue as
though no such proceeding had been taken.

(d) Each Grantor expressly agrees that all rights of action and rights to assert
claims upon or under this Agreement and the Loan and Notes Security Documents
may be enforced by the Joint Collateral Agent without the possession of any debt
instrument or the production thereof in any trial or other proceeding relative
thereto, and any such suit or proceeding instituted by the Joint Collateral
Agent may be brought in its name as Joint Collateral Agent and any recovery of
judgment shall be held as part of the Collateral.

SECTION 3.05 [Intentionally Omitted].

SECTION 3.06 Limitation on Joint Collateral Agent’s Duties in Respect of
Collateral . Beyond the duties set forth in this Agreement or any Loan and Notes
Security Documents, the Joint Collateral Agent shall not have any duty to any
Authorized Representative, other Loan and Notes Secured Parties, or any other
Person as to any Collateral in the Joint Collateral Agent’s possession or
control or in the possession or control of any agent or nominee of the Joint
Collateral Agent or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto, except that the
Joint Collateral Agent shall be liable for its gross negligence, bad faith or
its willful misconduct.

 

14



--------------------------------------------------------------------------------

SECTION 3.07 Limitation by Law. All rights, remedies and powers provided by this
Article III may be exercised only to the extent that the exercise thereof does
not violate any applicable mandatory provision of law, and all the provisions of
this Article III are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable in
whole or in part.

SECTION 3.08 Absolute Rights of Loan and Notes Secured Parties and
Representatives. Notwithstanding any other provision of this Agreement or any of
the Loan and Notes Security Documents, each of the Authorized Representatives
and each of the Loan and Notes Secured Parties has an absolute and unconditional
right to receive payment of all of the Loan and Notes Obligations owing to such
Authorized Representative or such Loan and Notes Secured Party, as the case may
be, when the same becomes due and payable and at the time and place and
otherwise in the manner set forth in the applicable Shared Secured Agreement,
and the right of each such Authorized Representative and each such Loan and
Notes Secured Party to institute proceedings for the enforcement of such payment
on or after the date such payment becomes due and to assert (to the extent
permitted by Section 4.04(d)) its position as a secured creditor in a proceeding
under the Bankruptcy Code in which any Grantor is a debtor, and the obligation
of such Grantor to pay all of the Loan and Notes Obligations owing to each of
the Authorized Representatives and each of the Loan and Notes Secured Parties at
the time and place expressed therein, shall not be impaired or affected without
the consent of such Authorized Representative or such Loan and Notes Secured
Party. In addition, the right of any Loan and Notes Secured Party or any
Authorized Representative, on behalf of itself or on behalf of any such Loan and
Notes Secured Party, to receive payment from sources other than the Collateral
shall not be, and is not hereby, impaired or affected in any manner. Without
limiting the generality of the foregoing provisions of this Section 3.08, an
Authorized Representative’s and a Loan and Notes Secured Party’s right to
receive its ratable share of any amounts maintained in the Loan and Notes
Collateral Account, if any, or any proceeds of any of the Collateral, or any
part thereof, under the terms of this Agreement and the Loan and Notes Security
Documents, shall not be diminished or affected in any way by its right to
receive proceeds of any right of setoff, or payment upon a guaranty or from any
other source.

SECTION 3.09 Credit Bids. Notwithstanding any direction given by any Controlling
Authorized Representative or any other Authorized Representative, (1) no Loan
and Notes Secured Party or other Person, other than the Joint Collateral Agent
on behalf of the Loan and Notes Secured Parties, shall be entitled to credit bid
at foreclosure of any Collateral, and (2) any credit bid by the Joint Collateral
Agent shall be subject to the approval of each Authorized Representative.

ARTICLE IV

Application of Proceeds and Other Matters Pertaining to the Collateral

SECTION 4.01 Application of Proceeds.

 

15



--------------------------------------------------------------------------------

(a) Anything contained herein to the contrary notwithstanding (but subject to
Section 1.01(b) hereof), if an Event of Default has occurred and is continuing,
and (x) the Joint Collateral Agent takes action to enforce rights in respect of
any Collateral, or any distribution is made in respect of any Collateral in any
bankruptcy or other similar proceeding of any Grantor and (y) any Loan and Notes
Secured Party receives (i) any payment (pursuant to any intercreditor agreement
(other than this Agreement) with respect to any Collateral) or (ii) any proceeds
of any sale, collection or other liquidation of any Collateral by the Joint
Collateral Agent (pursuant to any such intercreditor agreement with respect to
such Collateral) or (iii) proceeds of any distribution in respect of such
Collateral (subject, in the case of any such distribution, to the sentence
immediately following) (all such payments, proceeds of any sale, collection or
other liquidation of any Collateral and distributions being collectively
referred to as “Proceeds”), then such Proceeds shall, in the case of any
Proceeds received by any Loan and Notes Secured Party, be transferred to the
Joint Collateral Agent and the Joint Collateral Agent shall deposit into the
Loan and Notes Collateral Account the Proceeds it receives in respect of such
Collateral, and the Joint Collateral Agent shall distribute pursuant to the
provisions of Section 4.03 all moneys held in the Loan and Notes Collateral
Account as follows:

 

  (i) FIRST, to the payment of all reasonable legal fees and expenses and other
reasonable costs or out-of-pocket expenses or other liabilities of any kind
incurred by the Joint Collateral Agent, incurred acting on behalf of the Loan
and Notes Secured Parties; provided, however, that nothing herein is intended to
relieve the Grantors of their duties to pay such costs, fees, expenses and
liabilities otherwise payable to the Joint Collateral Agent from funds outside
of the Loan and Notes Collateral Account, as required by this Agreement;

 

  (ii) SECOND, ratably to the Joint Collateral Agent (without duplication) in an
amount equal to the Joint Collateral Agent’s Fees which are unpaid as of such
Distribution Date and to the payment of the fees, expenses (including attorneys
fees and expenses) and indemnity amounts due and owing to the Authorized
Representatives including any amounts advanced by the Authorized Representative
for the payment of the Joint Collateral Agent’s Fees in an amount equal to the
amount thereof so advanced or paid by such Authorized Representative prior to
such Distribution Date; provided, however, that nothing herein is intended to
relieve the Grantors of their duties to pay such fees and claims from funds
outside of the Loan and Notes Collateral Account, as required by this Agreement;

 

  (iii) THIRD, to the ratable payment of Loan and Notes Obligations consisting
of fees, expenses and indemnity amounts (including attorney’s fees and expenses)
owed to Authorized Representatives, ratably among the Authorized Representatives
in proportion to the amount of all fees, expenses and indemnity amounts owed to
all Authorized Representatives under this clause THIRD;

 

  (iv) FOURTH, to the payment in full of all other Loan and Notes Obligations
then due and owing on a ratable basis among all Series, in each case subject to
Section 1.01(b) and to be applied in accordance with the terms of the applicable
Secured Credit Documents; and

 

16



--------------------------------------------------------------------------------

  (v) FIFTH, after payment in full of all Loan and Notes Obligations, to the
Administrative Company for the account of the applicable Grantor as its
interests may appear.

Notwithstanding the foregoing, with respect to any Collateral for which a third
party (other than a Loan and Notes Secured Party) has a lien or security
interest that is junior in priority to the security interest of any Series of
Loan and Notes Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of Loan and Notes Obligations (such third party an “Intervening
Creditor”), the value of any such Collateral or Proceeds which are allocated to
such Intervening Creditor shall be deducted on a ratable basis solely from the
Collateral or Proceeds to be distributed in respect of the Series of Loan and
Notes Obligations with respect to which such Impairment exists.

(b) It is acknowledged that the Loan and Notes Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 4.01(a)
or the provisions of this Agreement defining the relative rights of the Loan and
Notes Secured Parties of any Series; provided that the Authorized Representative
of the holders of any such Refinancing indebtedness shall have executed a
Joinder Agreement on behalf of the holders of such Refinancing indebtedness.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Loan and Notes Obligations
granted on the Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the Loan
and Notes Obligations or any other circumstance whatsoever (but, in each case,
subject to Section 1.01(b) and the last sentence of Section 4.01(a)), each Loan
and Notes Secured Party hereby agrees that the Liens securing the Loan and Notes
Obligations on any Collateral shall secure all such obligations ratably and
equally.

SECTION 4.02 Release of Amounts in Loan and Notes Collateral Account. Subject to
Section 2.01(d) hereof, amounts distributable to an Authorized Representative on
any Distribution Date pursuant to Section 4.01 shall be paid to such Authorized
Representative for the benefit of such Authorized Representative and its Loan
and Notes Secured Parties by the Joint Collateral Agent to the account set forth
on Schedule I (or such other account of an Authorized Representative as shall be
designated in a notice given to the Joint Collateral Agent by such Authorized
Representative), unless at least one Business Day prior to such Distribution
Date, the Joint Collateral Agent has received a written certificate of such
Authorized Representative setting forth alternative payment instructions for
such Authorized Representative.

SECTION 4.03 Distribution Date . Upon receiving any Proceeds of any Collateral
following the occurrence and during the continuance of any Event of Default, the
Joint Collateral Agent shall at its option either (x) within five Business Days
after receipt thereof, or (y) on or within five Business Days of the first day
of each month, deliver written notice thereof to each Authorized Representative,
after which each Authorized Representative shall deliver to the Joint Collateral
Agent (with a copy to each other Authorized Representative) a Statement of
Amount of such Loan and Notes Obligations pursuant to Section 5.02. Within seven
Business Days following receipt of all Statements of Amount from the Authorized
Representatives provided pursuant to Section 5.02, the Joint Collateral Agent
shall distribute such amounts as provided in this Article IV.

 

17



--------------------------------------------------------------------------------

SECTION 4.04 Actions With Respect to Collateral; Prohibition on Contesting
Liens.

(a) With respect to any Collateral, (i) only the Joint Collateral Agent shall be
authorized to release Liens and exercise rights and remedies set forth in the
Loan and Notes Security Documents or in any intercreditor agreement with respect
to any Collateral and then only upon the receipt of an officer’s certificate of
the applicable Grantor (with a copy to each Authorized Representative) stating
that such sale, lease, transfer or disposition is permitted by the terms of each
then extant Secured Credit Document, and certifying that all conditions
precedent to such release have been satisfied, and subject to Section 4.06(c),
(ii) the Joint Collateral Agent shall not follow any instructions (other than
instructions pursuant to Section 4.04(d)(ii)) with respect to such Collateral
(including with respect to any intercreditor agreement with respect to any
Collateral) from any Non-Controlling Authorized Representative (or any other
Loan and Notes Secured Party other than the Applicable Authorized
Representative) and (iii) no Non-Controlling Authorized Representative or other
Loan and Notes Secured Party (other than the Applicable Authorized
Representative) shall or shall instruct the Joint Collateral Agent to, commence
any judicial or nonjudicial foreclosure proceedings with respect to, seek to
have a trustee, receiver, liquidator or similar official appointed for or over,
attempt any action to take possession of, exercise any right, remedy or power
with respect to, or otherwise take any action to enforce its security interest
in or realize upon, or take any other action available to it in respect of, any
Collateral (including with respect to any intercreditor agreement with respect
to any Collateral), whether under any Loan and Notes Security Document,
applicable law or otherwise, it being agreed that only the Joint Collateral
Agent, acting on the instructions of the Applicable Authorized Representative
and in accordance with the applicable Loan and Notes Security Documents, shall
be entitled to take any such actions or exercise any such remedies with respect
to Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Joint Collateral Agent in accordance with the terms of
this Agreement or any other exercise by the Joint Collateral Agent of any rights
and remedies relating to the Collateral, or to cause the Joint Collateral Agent
to bring any foreclosure proceedings or action or exercise any rights or
remedies relating to the Collateral except as permitted by Section 4.04(d)(ii).

(b) Each Authorized Representative and each other Loan and Notes Secured Party
agrees that it will not accept any Lien on any Collateral for the benefit of any
Loan and Notes Obligations (other than funds deposited for the discharge or
defeasance of any Additional Loan and Notes Agreement) other than Liens created
in favor of the Joint Collateral Agent pursuant to a Loan and Notes Security
Document, and by executing this Agreement (or a Joinder Agreement) and by
accepting the benefits of this Agreement and of each Loan and Notes Security
Document, each Authorized Representative and each Loan and Notes Secured Party
for which it is acting hereunder agree to be bound by the provisions of this
Agreement and the Loan and Notes Security Documents applicable to it.

 

18



--------------------------------------------------------------------------------

(c) Each of the Loan and Notes Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by the Joint
Collateral Agent on behalf of any of the Loan and Notes Secured Parties in all
or any part of the Collateral, or the provisions of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of any of the Joint Collateral Agent or any Authorized Representative to
enforce this Agreement.

(d) Section 4.04(a) shall not prohibit a Loan and Notes Secured Party from
taking the following actions:

 

  (i) in any Insolvency or Liquidation Proceeding commenced by or against any
Company or any other Grantor, each Loan and Notes Secured Party may file a claim
or statement of interest with respect to the Loan and Notes Obligations, as
applicable;

 

  (ii) each Authorized Representative may take and may direct the Joint
Collateral Agent to take any action (not adverse to the Liens of the Joint
Collateral Agent securing the Loan and Notes Secured Parties) in order to
preserve or protect (but not enforce) its interest in and Liens created by the
Loan and Notes Security Documents on the Collateral;

 

  (iii) the Loan and Notes Secured Parties shall be entitled to file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of their claims, including any claims secured
by the Collateral, if any;

 

  (iv) in any Insolvency or Liquidation Proceeding, the Loan and Notes Secured
Parties shall be entitled to file any responsive or defensive pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either Bankruptcy Law or
applicable non-bankruptcy law, in each case not in contravention of the terms of
this Agreement; and

 

  (v) in any Insolvency or Liquidation Proceeding, the Loan and Notes Secured
Parties shall be entitled to vote on any plan of reorganization.

(e) The Joint Collateral Agent agrees to follow the instructions received from
an Authorized Representative pursuant to Section 4.04(d)(ii); provided, however,
that the Joint Collateral Agent shall not follow such instructions to the extent
that they are expressly inconsistent with instructions received from the
Applicable Authorized Representative pursuant to Section 3.01 after receipt of
an Event of Default Notice that has not been withdrawn. The Joint Collateral
Agent agrees to provide to each Authorized Representative a copy of each
instruction that it receives pursuant to Section 4.04(d)(ii).

(f) The Joint Collateral Agent agrees to provide to each Authorized
Representative a copy of each notice, letter or direction that it provides to or
receives from a Grantor or another Authorized Representative pursuant to this
Agreement.

 

19



--------------------------------------------------------------------------------

SECTION 4.05 No Interference; Payment Over.

(a) Each Loan and Notes Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any Loan and Notes
Obligations of any Series or any Loan and Notes Security Document or the
validity, attachment, perfection or priority of any Lien under any Loan and
Notes Security Document or the validity or enforceability of the priorities,
rights or duties established by or other provisions of this Agreement; (ii) it
will not take or cause to be taken any action the purpose or intent of which is,
or could be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the
Collateral by the Joint Collateral Agent, (iii) except as provided in 4.04(d),
it shall have no right to direct the Joint Collateral Agent or any other Loan
and Notes Secured Party to exercise any right, remedy or power with respect to
any Collateral (including pursuant to any intercreditor agreement) unless such
Loan and Notes Secured Party is the Applicable Authorized Representative,
(iv) it will not institute any suit or assert in any suit, bankruptcy,
insolvency or other proceeding any claim against the Joint Collateral Agent or
any other Loan and Notes Secured Party seeking damages from or other relief by
way of specific performance, instructions or otherwise with respect to any
Collateral, and none of the Joint Collateral Agent, any Applicable Authorized
Representative or any other Loan and Notes Secured Party shall be liable for any
action taken or omitted to be taken by the Joint Collateral Agent, such
Applicable Authorized Representative or other Loan and Notes Secured Party with
respect to any Collateral in accordance with the provisions of this Agreement,
(v) it will not seek, and hereby waives any right, to have any Collateral or any
part thereof marshaled upon any foreclosure or other disposition of such
Collateral and (vi) it will not attempt, directly or indirectly, whether by
judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any of the Joint Collateral Agent
or any other Loan and Notes Secured Party to enforce this Agreement or the right
to take action permitted by Section 4.04(d).

(b) Each Loan and Notes Secured Party hereby agrees that if it shall obtain
possession of any Collateral or shall realize any proceeds or payment in respect
of any Collateral, pursuant to any Loan and Notes Security Document or by the
exercise of any rights available to it under applicable law or in any Insolvency
or Liquidation Proceeding or through any other exercise of remedies (including
pursuant to any intercreditor agreement), at any time prior to the Discharge of
each of the Loan and Notes Obligations, then it shall hold such Collateral,
proceeds or payment in trust for the other Loan and Notes Secured Parties and
promptly transfer such Collateral, proceeds or payment, as the case may be, to
the Joint Collateral Agent, to be distributed in accordance with the provisions
of Section 4.01 hereof.

SECTION 4.06 Amendments to Loan and Notes Security Documents.

(a) In the event that any Grantor desires to obtain a release of Collateral in
connection with any sale, lease, transfer or other disposition of any item of
Collateral in accordance with the terms of each then extant Secured Credit
Document, upon the delivery to the Joint Collateral Agent by such Grantor of a
certificate (with a copy to each Authorized Representative) stating that such
sale, lease, transfer or disposition is permitted by the terms of each then
extant Secured Credit Document, and certifying that all conditions precedent to
such release have been satisfied, then the Joint Collateral Agent shall release
the Liens on such Collateral.

 

20



--------------------------------------------------------------------------------

(b) Each Loan and Notes Secured Party agrees that the Joint Collateral Agent may
enter into any amendment to any Loan and Notes Security Document, so long as the
Joint Collateral Agent receives a certificate of each Company stating that such
amendment is permitted by the terms of each then extant Secured Credit Document.

(c) The Credit Agreement Administrative Agents agree to promptly execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Joint Collateral
Agent to evidence and confirm any release of Collateral or amendment to any Loan
and Notes Security Document provided for in this Section.

(d) The Joint Collateral Agent shall give written notice to each Authorized
Representative of any release of Collateral and of any amendment to any Loan and
Notes Security Document.

SECTION 4.07 Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings. This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against any Company or any of its respective Subsidiaries.

SECTION 4.08 Reinstatement. In the event that any of the Loan and Notes
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under Title 11 of the United Stated Code, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Article IV shall be
fully applicable thereto until all such Loan and Notes Obligations shall again
have been paid in full in cash.

SECTION 4.09 Insurance/Condemnation. As among the Loan and Notes Secured
Parties, the Joint Collateral Agent, acting at the direction of the Applicable
Authorized Representative, shall have the right to adjust or settle any
insurance policy or claim covering or constituting Collateral in the event of
any loss thereunder and to approve any award granted in any condemnation or
similar proceeding affecting the Collateral.

SECTION 4.10 Possessory Joint Collateral Agent as Gratuitous Bailee for
Perfection

(a) The Joint Collateral Agent agrees to hold any Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each other Loan and Notes Secured Party and any
assignee solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable Loan and Notes
Security Documents, in each case, subject to the terms and conditions of this
Section 4.10. Pending delivery to the Joint Collateral Agent, each Authorized
Representative agrees to hold any Collateral constituting Possessory Collateral,
from time to time in its possession, as gratuitous bailee for the benefit of
each other Loan and Notes Secured Party and any assignee, solely for the purpose
of perfecting the security interest granted in such Possessory Collateral, if
any, pursuant to the applicable Loan and Notes Security Documents, in each case,
subject to the terms and conditions of this Section 4.10.

 

21



--------------------------------------------------------------------------------

(b) The duties or responsibilities of the Joint Collateral Agent and each
Authorized Representative under this Section 4.10 shall be limited solely to
holding any Collateral constituting Possessory Collateral as gratuitous bailee
for the benefit of each other Loan and Notes Secured Party for purposes of
perfecting the Lien held by such Loan and Notes Secured Parties therein.

(c) All such Possessory Collateral in the possession of any Authorized
Representative shall be delivered to the Joint Collateral Agent as soon as
practicable.

ARTICLE V

Agreement with the Joint Collateral Agent

SECTION 5.01 Delivery of Agreements. On the date hereof, the Administrative
Company shall deliver to the Joint Collateral Agent a true and complete copy of
each Shared Secured Agreement, including each Loan and Notes Security Document,
as in effect as of the date hereof. The Administrative Company agrees that,
promptly upon the execution thereof, the Administrative Company will deliver to
the Joint Collateral Agent a true and complete copy of any and all Shared
Secured Agreements entered into subsequent to the date hereof and a true and
complete copy of any and all amendments, modifications or supplements to any of
the foregoing.

SECTION 5.02 Information as to Loan and Notes Obligations. Each Authorized
Representative agrees that it shall deliver to the Joint Collateral Agent, with
a copy to each of the other Authorized Representatives, from time to time within
five Business Day after the request of the Joint Collateral Agent, a written
statement of the amount (a “Statement of Amount”), in the case of each
Authorized Representative, a list setting forth, with respect to any Loan and
Notes Obligations represented by such Authorized Representative, (A) the
aggregate principal amount thereof, (B) the accrued and unpaid interest in
respect thereof, (C) the accrued and unpaid fees and other amounts (if any) in
respect thereof, (D) the amount of all other unpaid amounts thereunder owing to
such Authorized Representative, for its own account and on behalf of such Loan
and Notes Secured Parties and (E) such other information regarding such
Authorized Representative, the Loan and Notes Secured Parties represented by
such Authorized Representative and its Shared Secured Agreements as the Joint
Collateral Agent may reasonably request in connection with the exercise of its
rights or the performance of its obligations hereunder; provided, however, that
if an Authorized Representative shall fail or refuse to provide the requested
information within five Business Days, the Joint Collateral Agent shall be
entitled to make any such determination by such method as they may, in the
exercise of its good faith judgment, determine, including by reliance upon a
certificate of each Company (copies of which have been delivered to each
Authorized Representative). The Joint Collateral Agent may rely conclusively,
and shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
any Grantor, any Loan and Notes Secured Party or any other person as a result of
such determination.

 

22



--------------------------------------------------------------------------------

SECTION 5.03 Compensation and Expense. The Grantors, jointly and severally,
agree to pay to the Joint Collateral Agent and any co-collateral agents or
successor collateral agents appointed hereunder, from time to time upon demand,
(a) compensation for their services hereunder and under the Loan and Notes
Security Documents and for administering the Collateral and the Loan and Notes
Collateral Account in such amounts as the Grantors shall from time to time agree
with the Joint Collateral Agent and (b) all the reasonable fees, costs and
out-of-pocket expenses incurred by any of them (including, without limitation,
the reasonable fees and disbursements of counsel) (i) arising in connection with
the preparation, execution, delivery, modification and termination of this
Agreement, and each Loan and Notes Security Document or the enforcement of any
of the provisions hereof or thereof or (ii) incurred or required to be advanced
in connection with the administration of the Collateral, the Loan and Notes
Collateral Account, the sale or other disposition of Collateral pursuant to any
Loan and Notes Security Document and the preservation, protection or defense of
their rights under this Agreement and in and to the Collateral and the Loan and
Notes Collateral Account. Each Grantor’s obligations under this Section 5.03
shall survive the termination of this Agreement, termination of the Collateral,
the Discharge of the Loan and Notes Obligations, and the removal or resignation
of the Joint Collateral Agent.

SECTION 5.04 Stamp and Other Similar Taxes. The Grantors, jointly and severally,
agree to indemnify and hold harmless the Joint Collateral Agent from any present
or future claim for liability for any stamp or other similar tax and any
penalties or interest with respect thereto, which may be assessed, levied or
collected by any jurisdiction in connection with this Agreement, any Loan and
Notes Security Document, the Collateral, or the Loan and Notes Collateral
Account. The obligations of each Grantor under this Section 5.04 shall survive
the termination of this Agreement, the termination of the Collateral, the
Discharge of the Loan and Notes Obligations, and the removal or resignation of
the Joint Collateral Agent.

SECTION 5.05 Filing Fees, Excise Taxes, Etc. The Grantors, jointly and
severally, agree to pay or to reimburse the Joint Collateral Agent for any and
all amounts in respect of all search, filing, recording and registration fees,
taxes, excise taxes and other similar imposts which may be payable in respect of
the execution, delivery, performance and enforcement of this Agreement or any
Loan and Notes Security Document. The obligations of each Grantor under this
Section 5.05 shall survive the termination of this Agreement, the termination of
the Collateral, the Discharge of the Loan and Notes Obligations, and the removal
or resignation of the Joint Collateral Agent.

SECTION 5.06 Indemnification.

(a) The Grantors, jointly and severally, agree to pay, indemnify, and hold
harmless the Joint Collateral Agent and each of its agents from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, and reasonable costs, out-of-pocket expenses or disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
costs and out-of-pocket expenses of defending any claim against any of them)
with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, and the Loan and Notes Security Documents
unless and to the extent arising from the gross negligence or willful misconduct
of the Joint Collateral Agent, as determined by a final, non-appealable decision
of a court of competent jurisdiction.

 

23



--------------------------------------------------------------------------------

(b) In any suit, proceeding or action brought by the Joint Collateral Agent
under or with respect to this Agreement, any Loan and Notes Security Document,
or the Collateral for any amount owing thereunder, or to enforce any provisions
thereof, the Grantors, jointly and severally, agree to save, indemnify and hold
harmless the Joint Collateral Agent from and against all expense, loss or damage
suffered by reason of any defense, set off, counterclaim, recoupment or
reduction of liability whatsoever of the obligee thereunder (unless and to the
extent that such expense, loss or damage is caused by the gross negligence or
willful misconduct of the Joint Collateral Agent, as determined by a final,
non-appealable decision of a court of competent jurisdiction), arising out of a
breach by such Grantor of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
obligee or its successors from such Grantor and all such obligations of such
Grantor shall be and remain enforceable against and only against such Grantor
and shall not be enforceable against the Joint Collateral Agent. The agreements
in this Section 5.06 shall survive the termination of this Agreement, the
termination of the Collateral, the Discharge of the Loan and Notes Obligations,
and the removal or resignation of the Joint Collateral Agent.

ARTICLE VI

The Joint Collateral Agent

SECTION 6.01 Appointment of Joint Collateral Agent. Each Authorized
Representative, on behalf of the Credit Agreement Secured Parties and the
Initial Notes Secured Parties, hereby appoints SunTrust Bank as the Joint
Collateral Agent under, and for purposes of, this Agreement and each of the Loan
and Notes Security Documents, and each Authorized Representative hereby
authorizes SunTrust Bank, as the Joint Collateral Agent, to take such actions on
its behalf under the provisions of this Agreement and the Loan and Notes
Security Documents and to exercise such powers and perform such duties as are
expressly delegated to the Joint Collateral Agent by the terms of this Agreement
and the Loan and Notes Security Documents, together with such other powers as
are reasonably incidental thereto.

SECTION 6.02 Acceptance of, and Agreement to Perform, Duties and
Responsibilities. The Joint Collateral Agent, for itself and its successors,
hereby accepts, and agrees to perform, all of the duties and responsibilities
delegated to it pursuant to this Agreement, upon the terms and conditions
hereof, including those contained in this Article VI. Further, the Joint
Collateral Agent, for itself and its successors, does hereby declare, and each
Grantor agrees, that it will hold all of the estate, right, title and interest
in the Collateral, including the Loan and Notes Collateral Account, for the
benefit of the Authorized Representatives and the Loan and Notes Secured Parties
as provided herein. By acceptance of the benefits of this Agreement and the Loan
and Notes Security Documents and by execution of this Agreement by each Loan and
Notes Secured Party’s Authorized Representative, each Loan and Notes Secured
Party (whether or not a signatory hereto) (i) consents to the appointment of the
Joint Collateral Agent as collateral agent hereunder and (ii) confirms that the
Joint Collateral Agent shall have the authority to act as the agent of such Loan
and Notes Secured Party, in accordance with the terms of this Agreement, for the
enforcement of remedies under the Loan and Notes Security Documents.

 

24



--------------------------------------------------------------------------------

SECTION 6.03 Exculpatory Provisions.

(a) The Joint Collateral Agent shall not be responsible in any manner whatsoever
for the correctness of any recitals, statements, representations or warranties
contained herein or in the Loan and Notes Security Documents, all of which are
made solely by the Grantors party thereto. The Joint Collateral Agent makes no
representations as to the value or condition of the Collateral, the Loan and
Notes Collateral Account or any part thereof, or as to the title of the Grantors
thereto or as to the security afforded by this Agreement or the Loan and Notes
Security Documents or as to the validity, execution (except its own execution),
enforceability, legality or sufficiency of this Agreement, any Loan and Notes
Security Document or any Shared Secured Agreement, and the Joint Collateral
Agent shall incur no liability or responsibility in respect of any such matters.
The Joint Collateral Agent shall not be responsible for insuring the Collateral
or for the payment of taxes, charges, assessments or liens upon the Collateral
or otherwise as to the maintenance of the Collateral or the Loan and Notes
Collateral Account, except that in the event that the Joint Collateral Agent
enters into possession of a part or all of the Collateral or the Loan and Notes
Collateral Account, the Joint Collateral Agent shall preserve the part in its
possession.

(b) The Joint Collateral Agent shall not be required to ascertain or inquire as
to the performance by the Grantors of any of the covenants or agreements
contained herein, in any Loan and Notes Security Document or in any Shared
Secured Agreement.

SECTION 6.04 Delegation of Duties. The Joint Collateral Agent may execute any of
the trusts or powers hereof and perform any duty hereunder either directly or by
or through agents or attorneys in fact (which shall not include officers and
employees of any Grantor or any Affiliate of any Grantor). The Joint Collateral
Agent shall be entitled to rely upon advice of reasonably selected counsel and
other professionals concerning all matters pertaining to such trusts, powers and
duties. The Joint Collateral Agent shall not be responsible for the negligence
or misconduct of any agents or attorneys in fact reasonably selected by it in
good faith.

SECTION 6.05 Reliance by Joint Collateral Agent.

(a) Whenever in the administration of this Agreement or, pursuant to any Loan
and Notes Security Document, the Joint Collateral Agent shall deem it necessary
or desirable that a matter be proved or established in connection with the
taking, suffering or omitting of any action hereunder or thereunder by the Joint
Collateral Agent, such matter, unless other evidence in respect thereof be
mutually agreed, may be deemed to be conclusively proved or established by a
certificate of the Applicable Authorized Representative, as to actions to be
taken under Article III, or by any Authorized Representative, as to matters
concerning its Loan and Notes Obligations, delivered to the Joint Collateral
Agent and the Authorized Representatives, and the Joint Collateral Agent shall
be entitled to conclusively rely on such evidence in connection with any action
taken, suffered or omitted in reliance thereon unless the Joint Collateral Agent
shall have received a written objection to such certificate by the Applicable
Authorized Representative or any Authorized Representative.

 

25



--------------------------------------------------------------------------------

(b) The Joint Collateral Agent may consult with independent counsel, independent
public accountants and other experts selected by it in its reasonable discretion
(including, counsel to or any employee of any Grantor or any Affiliate of any
Grantor) and any opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered by them
hereunder in accordance therewith. The Joint Collateral Agent shall have the
right at any time to seek instructions concerning the administration of the
Collateral or the Loan and Notes Collateral Account from any court of competent
jurisdiction.

(c) The Joint Collateral Agent may rely, and shall be fully protected in acting,
upon any resolution, statement, certificate, instrument, opinion, report,
notice, request, consent, order, bond or other paper or document that it
reasonably believes to be genuine and to have been signed or presented by the
proper party or parties or, in the case of telecopier and telexes, to have been
sent by the proper party or parties. In the absence of its gross negligence or
willful misconduct, as determined by a final, non-appealable decision of a court
of competent jurisdiction, the Joint Collateral Agent conclusively may rely, as
to the truth of the statements and the correctness of the opinions expressed
therein, upon any notices, certificates or opinions furnished to the Joint
Collateral Agent that conform to the requirements of this Agreement, or any Loan
and Notes Security Document.

SECTION 6.06 Limitation on Duties of Joint Collateral Agent.

(a) The Joint Collateral Agent undertakes to perform only the duties expressly
set forth herein and in the Shared Secured Agreements to which it is a party and
no implied covenant or obligation shall be read into this Agreement against the
Joint Collateral Agent.

(b) The Joint Collateral Agent may exercise the rights and powers granted to it
by this Agreement and the Loan and Notes Security Documents, but only pursuant
to the terms of this Agreement, and the Joint Collateral Agent shall not be
liable with respect to any action taken or omitted by it in accordance with the
direction of the Applicable Authorized Representatives or any Authorized
Representative.

(c) The Joint Collateral Agent shall not be under any obligation to take any
action that is within the discretion of the Joint Collateral Agent under the
provisions hereof or under any Loan and Notes Security Document, except upon the
written request of the Applicable Authorized Representative or an Authorized
Representative pursuant to Section 4.04(d)(ii). The Joint Collateral Agent shall
make available for inspection and copying by each Authorized Representative each
certificate or other paper furnished to the Joint Collateral Agent by the
Grantors, by any Authorized Representative, or by any other Person, or furnished
by the Joint Collateral Agent to any Grantor, any Authorized Representative or
any other Person, under or in respect of this Agreement, any Loan and Notes
Security Document or any of the Collateral.

 

26



--------------------------------------------------------------------------------

SECTION 6.07 Moneys to be Held in Trust. All moneys received by the Joint
Collateral Agent under or pursuant to any provision of this Agreement or any
Loan and Notes Security Document shall be segregated and held in trust for the
purposes for which they were paid or are held, and the Joint Collateral Agent
shall exercise ordinary care in the handling of any such moneys actually
received by it.

SECTION 6.08 Resignation and Removal of Joint Collateral Agent.

(a) The Joint Collateral Agent may at any time, by giving 30 days’ prior written
notice to the Grantors and the Authorized Representatives, resign and be
discharged of its responsibilities hereby created, such resignation to become
effective upon the earlier of (i) the end of the 30 day period from the date of
such notice or (ii) the appointment of a successor collateral agent or
collateral agents by the Applicable Authorized Representative (acting at the
written direction of the holders of the Series of Loan and Notes Obligations for
which it is the Authorized Representative) and the acceptance of such
appointment by such successor collateral agent or collateral agents. The Joint
Collateral Agent shall be entitled to its fees and expenses accrued to the date
of the resignation becoming effective. The Joint Collateral Agent may be removed
for Cause and a successor collateral agent or collateral agents appointed by the
Applicable Authorized Representative (acting at the written direction of the
holders of the Series of Loan and Notes Obligations for which it is the
Authorized Representative), in consultation with the Companies; provided that
the Joint Collateral Agent shall be entitled to its fees and expenses accrued to
the date of removal. If no successor collateral agent or collateral agents shall
be appointed and approved within 30 days from the date of the giving of the
aforesaid notice of resignation or within 30 days from the date of such vote for
removal, the Joint Collateral Agent shall, or the Applicable Authorized
Representative may, apply to any court of competent jurisdiction to appoint a
successor collateral agent or collateral agents to act until such time, if any,
as a successor collateral agent or collateral agents shall have been appointed
as above provided. Any successor collateral agent or collateral agents so
appointed by such court shall immediately and without further act be superseded
by any successor collateral agent or collateral agents approved by the
Applicable Authorized Representative as above provided. If the Applicable
Authorized Representative (acting at the written direction of the holders of the
Series of Loan and Notes Obligations for which it is the Authorized
Representative) fails to appoint a successor Joint Collateral Agent as specified
in this subsection, then the Major Non-Controlling Authorized Representative may
do so in consultation with the Companies, and if the Major Non-Controlling
Authorized Representative also fails to do so, then any Authorized
Representative may apply to a court to do so, subject to the conditions set
forth in this subsection with respect to such appointment.

(b) If at any time the Joint Collateral Agent shall become incapable of acting,
or if at any time a vacancy shall occur in the office of the Joint Collateral
Agent for any other cause, then a successor collateral agent or collateral
agents shall be appointed promptly by the Applicable Authorized Representative
(acting at the written direction of the holders of the Series of Loan and Notes
Obligations for which it is the Authorized Representative) in consultation with
the Companies, and the powers, duties, authority and title of the predecessor
collateral agent or collateral agents terminated and cancelled without procuring
the resignation of such predecessor collateral agent or collateral agents and
without any formality (except as may be required by applicable law) other than
the appointment and designation of a successor collateral agent or collateral
agents in writing, duly acknowledged, delivered to the predecessor collateral
agent or collateral agents and the Grantors, and filed for record in each public
office, if any, in which this Agreement is required to be filed. If the
Applicable Authorized Representative fails to appoint a successor Joint
Collateral Agent as specified in this subsection, any Authorized Representative
may do so in consultation with the Companies, subject to the conditions set
forth in this subsection with respect to such appointment.

 

27



--------------------------------------------------------------------------------

(c) The appointment and designation referred to in Section 6.08(b) shall, after
any required filing, be full evidence of the right and authority to make the
same, and of all the facts therein recited, and this Agreement shall vest in
such successor collateral agent or collateral agents, without any further act,
deed or conveyance, all of the estate and title of its predecessor, and upon
such filing for record, the successor collateral agent or collateral agents
shall become fully vested with all the estates, properties, rights, powers,
trusts, duties, authority and title of its predecessor; but such predecessor,
nevertheless, on the written request of the Applicable Authorized Representative
or its successor collateral agent or collateral agents, shall execute and
deliver an instrument transferring (without recourse or representation or
warranty) to such successor all the estates, properties, rights, powers, trusts,
duties, authority and title of such predecessor hereunder and shall deliver all
securities and moneys held by it or them to such successor collateral agent or
collateral agents at the sole cost of the Grantors. Should any deed, conveyance
or other instrument in writing from the Grantors be required by any successor
collateral agent or collateral agents for more fully and certainly vesting in
such successor collateral agent or collateral agents the estates, properties,
rights, powers, trusts, duties, authority and title vested or intended to be
vested in the predecessor collateral agent or collateral agents, any and all
such deeds, conveyances and other instruments in writing shall, on request of
such successor collateral agent or collateral agents, be promptly executed,
acknowledged and delivered by the Grantors.

(d) Any required filing for record of the instrument appointing a successor
collateral agent or collateral agents as hereinabove provided shall be at the
expense of the Grantors. The resignation of any collateral agent or collateral
agents and the instrument removing any collateral agent or collateral agents,
together with all other instruments, deeds and conveyances provided for in this
Article VI shall, if permitted by Law, be forthwith recorded, registered or
filed by and at the expense of the Grantors, wherever this Agreement is
recorded, registered or filed.

SECTION 6.09 Status of Successors to Joint Collateral Agent. Every successor to
the Joint Collateral Agent appointed pursuant to Section 6.08 shall be a bank in
good standing and having power so to act, incorporated under the laws of the
United States or any State thereof or the District of Columbia, and shall also
have capital, surplus and undivided profits of not less than $500,000,000, if
there be such an institution with such capital, surplus and undivided profits
willing, qualified and able to perform the duties of the Joint Collateral Agent
hereunder.

SECTION 6.10 Merger of the Joint Collateral Agent. Any corporation into which
the Joint Collateral Agent may be merged, or with which it may be consolidated,
or any corporation resulting from any merger or consolidation to which the Joint
Collateral Agent shall be a party, shall be the Joint Collateral Agent under
this Agreement without the execution or filing of any paper or any further act
on the part of the parties hereto; provided that such successor entity shall
meet the capital requirements specified in Section 6.09 above.

 

28



--------------------------------------------------------------------------------

SECTION 6.11 Additional Collateral Agents; Separate Collateral Agents.

(a) If at any time or times it shall be necessary or prudent in order to conform
to any law of any jurisdiction in which any of the Collateral shall be located,
or the Joint Collateral Agent shall be advised by counsel satisfactory to it
that it is so necessary or prudent in the interest of the Authorized
Representatives on behalf of the Loan and Notes Secured Parties, or the
Applicable Authorized Representative shall in writing so request by notice to
the Joint Collateral Agent and the Grantors, or the Joint Collateral Agent shall
deem it desirable for its own protection in the performance of its duties
hereunder, or, so long as no Event of Default has occurred and is continuing,
the Administrative Company (on behalf of itself and the other Grantors) shall in
writing so request by notice to the Joint Collateral Agent (with notice to all
Authorized Representatives), then the Joint Collateral Agent and the
Administrative Company (on behalf of itself and the other Grantors) shall
execute and deliver all instruments and agreements necessary or proper to
constitute another bank, or one or more Persons approved by the Joint Collateral
Agent, the Administrative Company (on behalf of itself and the other Grantors)
and the Applicable Authorized Representative, either to act as co-collateral
agent or co- collateral agents for all or any of the Collateral, jointly with
the Joint Collateral Agent originally named herein or any successor, or to act
as separate collateral agent for any such property. In the event that the
Administrative Company (on behalf of itself and the other Grantors) shall not
have joined in the execution of such instruments and agreements within 10 days
after the receipt of a written request from the Joint Collateral Agent to do so,
or in case an Event of Default shall have occurred and be continuing, the Joint
Collateral Agent may act under the foregoing provisions of this Section 6.11
without the concurrence of the Grantors (but with notice to all other Authorized
Representatives), and the Grantors hereby appoint the Joint Collateral Agent as
their agents and attorneys to act for them under the foregoing provisions of
this Section 6.11 in either of such contingencies.

(b) Any separate collateral agent and any co-collateral agent (other than any
collateral agent which may be appointed as successor to the Joint Collateral
Agent pursuant to Section 6.08) shall, to the extent permitted by Law, be
appointed and act and be such, subject to the following provisions and
conditions, namely:

 

  (i) all rights, powers, duties and obligations conferred upon the collateral
agents in respect of the custody, control and management of moneys, papers or
securities shall be exercised solely by the Joint Collateral Agent originally
named herein or their successors appointed pursuant to Section 6.08;

 

  (ii) all rights, powers, duties and obligations conferred or imposed upon the
Joint Collateral Agent hereunder shall be conferred or imposed and exercised or
performed by the Joint Collateral Agent and such separate collateral agent or
co-collateral agent, jointly, as shall be provided in the instrument appointing
such separate collateral agent or co-collateral agent, except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed the Joint Collateral Agent shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations shall be exercised and performed by such separate collateral agent
or co-collateral agent;

 

29



--------------------------------------------------------------------------------

  (iii) no power given hereby to, or which it is provided hereby, may be
exercised by any such co-collateral agent or separate collateral agent except
jointly with, or with the consent in writing of, the Joint Collateral Agent,
anything herein contained to the contrary notwithstanding;

 

  (iv) no collateral agent hereunder shall be personally liable by reason of any
act or omission of any other collateral agent hereunder;

 

  (v) the Administrative Company (on behalf of itself and the other Grantors)
and the Joint Collateral Agent, at any time, by an instrument in writing,
executed by them jointly, may accept the resignation of or remove any such
separate collateral agent, and in that case, by an instrument in writing
executed by the Administrative Company (on behalf of itself and the other
Grantors) and the Joint Collateral Agent jointly, may appoint (subject to the
succeeding sentence of this paragraph 6.11(b)(v)) a successor to such a separate
collateral agent or co-collateral agent, as the case may be, anything herein
contained to the contrary notwithstanding. In the event that the Administrative
Company (on behalf of itself and the other Grantors) shall not have joined in
the execution of any such instrument within 10 days after the receipt of a
written request from the Joint Collateral Agent so to do, or in case an Event of
Default shall have occurred and be continuing, the Joint Collateral Agent shall
have the power to accept the resignation of or remove any such separate
collateral agent or co-collateral agent and to appoint (with the consent of the
Applicable Authorized Representative) a successor without the concurrence of any
Grantor and the Grantors hereby appoint the Joint Collateral Agent their agents
and attorneys to act for them in such connection in either of such
contingencies. In the event that the Joint Collateral Agent shall have appointed
a separate collateral agent or co-collateral agent as above provided, it may at
any time, by an instrument in writing, accept the resignation of or remove any
such separate collateral agent or the successor to any such separate collateral
agent to be appointed by the Grantors and the Joint Collateral Agent, or by the
Joint Collateral Agent alone, as hereinbefore provided in this Section 6.11; and

 

  (vi) the Joint Collateral Agent shall give notice to each Authorized
Representative of the resignation, removal or appointment of a collateral agent
under this Section 6.11.

SECTION 6.12 Joint Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably constitutes and appoints the Joint Collateral Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorneys-in-fact with full power and authority in the name of such
Grantor or their own name and in the place and stead of such Grantor and in the
name of such Grantor, to take any action and to execute any instrument that the
same may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation, to receive, endorse and collect all
instruments made payable to such Grantor representing any dividend, interest
payment or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same in accordance with the terms of the Loan
and Notes Security Documents. Each Grantor acknowledges and agrees that the
foregoing power of attorney is coupled with an interest and may not be revoked
or modified except with the consent of the Joint Collateral Agent or as
otherwise provided herein.

 

30



--------------------------------------------------------------------------------

SECTION 6.13 Ordinary Care. The Joint Collateral Agent shall be deemed to have
exercised ordinary care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Joint Collateral Agent accord its own property, it being understood
that the Joint Collateral Agent shall not have any responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Joint Collateral Agent has or is deemed to have knowledge of such matters,
or (ii) taking any necessary steps to preserve rights against any parties with
respect to any Collateral.

SECTION 6.14 Authority of Joint Collateral Agent. Each Loan and Notes Secured
Party acknowledges and agrees that the Joint Collateral Agent shall be entitled,
for the benefit of the Loan and Notes Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Collateral as provided herein and in the
Loan and Notes Security Documents, without regard to any rights to which the
Non-Controlling Secured Parties would otherwise be entitled as a result of such
Loan and Notes Obligations held by them. Without limiting the foregoing, each
Loan and Notes Secured Party agrees that none of the Joint Collateral Agent, the
Applicable Authorized Representative or any other Loan and Notes Secured Party
shall have any duty or obligation first to marshal or realize upon any type of
Collateral, or to sell, dispose of or otherwise liquidate all or any portion of
such Collateral in any manner that would maximize the return to any Loan and
Notes Secured Parties, notwithstanding that the order and timing of any such
realization, sale, disposition or liquidation may affect the amount of proceeds
actually received by any Loan and Notes Secured Parties from such realization,
sale, disposition or liquidation. Each of the Loan and Notes Secured Parties
waives any claim it may now or hereafter have against the Joint Collateral Agent
or the Authorized Representative of any other Series of Loan and Notes
Obligations or any other Loan and Notes Secured Party of any other Series
arising out of (i) any actions which the Joint Collateral Agent, any Authorized
Representative or any Loan and Notes Secured Party takes or omits to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions taken by the Joint Collateral Agent with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any of the Collateral, and actions with respect to the collection
of any claim for all or any part of the Loan and Notes Obligations from any
account debtor, guarantor or any other party), in accordance with the Loan and
Notes Security Documents and this Agreement or any other agreement related
thereto or to the collection of the Loan and Notes Obligations or the valuation,
use, protection or release of any security for the Loan and Notes Obligations or
(ii) any election by any Applicable Authorized Representative or any holders of
Loan and Notes Obligations, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code; provided,
that such waiver shall not apply where such a claim arises as a result of the
gross negligence or willful misconduct of the Joint Collateral Agent, an
Authorized Representative or any other Loan and Notes Secured Party, as the case
may be. Notwithstanding any other provision of this Agreement, the Joint
Collateral Agent shall not accept any Collateral in full or partial satisfaction
of any Loan and Notes Obligations pursuant to Section 9-620 of the Uniform
Commercial Code of any jurisdiction, without the consent of each Authorized
Representative.

 

31



--------------------------------------------------------------------------------

SECTION 6.15 Non-Reliance on Joint Collateral Agent and other Loan and Notes
Secured Parties. Each Authorized Representative, on behalf of itself and each
Loan and Notes Secured Party for which it is the Authorized Representative,
acknowledges that it and each such Loan and Notes Secured Party have,
independently and without reliance upon the Joint Collateral Agent, Authorized
Representative or any other Loan and Notes Secured Party or any of their
Affiliates, and based on documents and information as they have deemed
appropriate, made their own credit analysis and decisions to enter into this
Agreement and the other Secured Credit Documents. Each Authorized
Representative, on behalf of itself and each Loan and Notes Secured Party for
which it is the Authorized Representative, also acknowledges that it and the
Loan and Notes Secured Party will, independently and without reliance upon the
Joint Collateral Agent, any Authorized Representative or any other Loan and
Notes Secured Party or any of their Affiliates, and based on such documents and
information as they shall from time to time deem appropriate, continue to make
their own decisions in taking or not taking action under or based upon this
Agreement, any other Secured Credit Document or any related agreement or any
document furnished hereunder or thereunder.

SECTION 6.16 Collateral and Guaranty Matters. Each Authorized Representative, on
behalf of itself and each Loan and Notes Secured Party for which it is the
Authorized Representative, authorizes the Joint Collateral Agent:

(a) to release any Lien on any property granted to or held by the Joint
Collateral Agent under any Loan and Notes Security Document in accordance with
Section 4.06 or upon receipt of a written request from the Administrative
Company stating that the releases of such Lien is permitted by the terms of each
then extant Secured Credit Document; provided, however, that until the Credit
Agreement Administrative Agents notify the Joint Collateral Agent that no Loan
Obligations remain outstanding and that all commitments of the Lenders under the
Credit Agreement have been terminated, the Joint Collateral Agent shall not
release any Liens without the prior consent of the Credit Agreement
Administrative Agents.

(b) to release any Grantor from its obligations under the Loan and Notes
Security Documents upon receipt of a written request from the Administrative
Company stating that such release is permitted by the terms of each then extant
Secured Credit Document; provided, however, that until the Credit Agreement
Administrative Agents notify the Joint Collateral Agent that no Loan Obligations
remain outstanding and that all commitments of the Lenders under the Credit
Agreement have been terminated, the Joint Collateral Agent shall not release any
Grantor from any obligations without the prior consent of the Credit Agreement
Administrative Agents.

ARTICLE VII

Miscellaneous

SECTION 7.01 Notices. All notices and other communications provided for

herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

32



--------------------------------------------------------------------------------

(a) if to any or all Companies, to the address of the Administrative Company at
Zayo Group, LLC, 400 Centennial Parkway, Suite 200, Louisville, CO 80027,
Attention: Ken desGarennes, Chief Financial Officer, (Fax: (303) 226-5942);

(b) if to the Joint Collateral Agent, to its address at SunTrust Bank, 303
Peachtree Street, Twenty-Fifth Floor, Atlanta, Georgia 30308, Attention: Doug
Weltz, (Fax: (404) 221-2001);

(c) if to the Revolving Facility Administrative Agent to its address at SunTrust
Bank, 303 Peachtree Street, Twenty-Fifth Floor, Atlanta, Georgia 30308,
Attention: Doug Weltz, (Fax: (404) 221-2001);

(d) if to the Term Facility Administrative Agent, to its address at Morgan
Stanley Senior Funding, Inc., 1 Pierrepont Plaza, 7th Floor, Brooklyn, NY 11201,
Email: msagency@ms.com, (Fax: (212) 507-6680);

(e) if to the Initial Notes Authorized Representative, to its address at The
Bank of New York Mellon Trust Company, N.A., 400 South Hope Street, Suite 400,
Los Angeles, California 90071, Attention: Corporate Trust Administration, (Fax:
(213) 630-6298); and

(f) if to any other Additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 7.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 7.01.
If and to the extent agreed to in writing among the Joint Collateral Agent and
each Authorized Representative from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.

SECTION 7.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

 

33



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified (other than pursuant to any Joinder Agreement) except pursuant to an
agreement or agreements in writing entered into by each Authorized
Representative, each Grantor and the Joint Collateral Agent; provided that no
Company nor any other Grantor shall have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its respective rights or obligations hereunder are directly and
adversely affected.

SECTION 7.03 Parties in Interest; Agreement of Grantors.

(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and nothing herein or in any
Loan and Notes Security Document is intended or shall be construed to give any
other Person any right, remedy or claim under, to or in respect of this
Agreement, any Loan and Notes Security Document, the Collateral, the Loan and
Notes Collateral Account or the Collateral or any part thereof.

(b) Each transferee of any Loan and Notes Obligations shall take such Loan and
Notes Obligations subject to the provisions of this Agreement.

(c) Each Grantor (i) agrees to cause each of its Subsidiaries that is now or
hereafter a party to any Loan and Notes Security Document, if it is not a
signatory hereto, to execute a joinder (in form and substance reasonably
satisfactory to the Joint Collateral Agent) to this Agreement, and
(ii) authorizes each Loan and Notes Secured Party and the Joint Collateral Agent
to provide to each other the notices and other information required or
authorized to be given pursuant to this Agreement or otherwise pertaining to
Collateral and the Loan and Notes Obligations.

SECTION 7.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 7.05 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 7.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

34



--------------------------------------------------------------------------------

SECTION 7.07 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof, except to the extent otherwise provided in the Secured Credit
Documents.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by Law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Nothing in this Agreement shall
affect any right that any party hereto may otherwise have to bring any action or
proceeding relating to this Agreement in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

(e) Each party to this Agreement waives, to the maximum extent not prohibited by
Law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 7.07 any special, exemplary, punitive or
consequential damages.

SECTION 7.08 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 7.09 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

35



--------------------------------------------------------------------------------

SECTION 7.10 Conflicts . In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Secured
Credit Documents or Loan and Notes Security Documents, the provisions of this
Agreement shall control.

SECTION 7.11 Integration . This Agreement together with the other Secured Credit
Documents and the Loan and Notes Security Documents represents the agreement of
each of the Grantors and the Loan and Notes Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, the Joint Collateral Agent, any or any other Loan
and Notes Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Secured Credit Documents, or the
Loan and Notes Security Documents.

SECTION 7.12 Effectiveness and Termination of Collateral . This Agreement shall
become effective on the execution and delivery hereof and shall remain in effect
so long as the Loan and Notes Obligations are secured by the Collateral unless
otherwise agreed in accordance with the terms hereof. The Joint Collateral
Agent’s security interest in, and control over, the Collateral shall terminate
in its entirety upon the occurrence of (i) the termination and release of all
Liens on Collateral in accordance with the terms of the Initial Notes Agreement,
the Credit Agreement, each Additional Loan and Notes Agreement then in effect,
this Agreement, and all Loan and Notes Security Documents or (ii) the consent of
each Authorized Representative and the Grantors.

SECTION 7.13 Re-execution of Agreement . This Agreement shall be re-executed at
any time and from time to time, at the request of any Authorized Representative
or a Joint Collateral Agent, with such changes in the form hereof (including,
without limitation, changes on the cover page and adding supplemental signatures
and notary statements) as may be necessary to comply with the filing or
recording requirements of any jurisdiction where this Agreement is to be filed.

SECTION 7.14 Treatment of Payee or Indorsee by Joint Collateral Agent.

(a) The Joint Collateral Agent may treat the registered Loan and Notes Secured
Party of any registered note, and the payee or indorsee of any note or debenture
which is not registered, as the absolute owner thereof for all purposes
hereunder and shall not be affected by any notice to the contrary, whether such
promissory note or debenture shall be past due or not.

(b) Any person, firm, corporation or other entity which shall be designated as
the duly authorized representative of one or more Authorized Representatives to
act as such in connection with any matters pertaining to this Agreement or any
Loan and Notes Security Document or the Collateral shall present to the Joint
Collateral Agent an incumbency certificate in order to demonstrate to the Joint
Collateral Agent the authority of such person, firm, corporation or other entity
to act as the representative of such Authorized Representatives.

 

36



--------------------------------------------------------------------------------

SECTION 7.15 Dealings with Grantors . Upon any application or demand by the
Grantors to the Joint Collateral Agent to take or permit any action under any of
the provisions of this Agreement, each Grantor shall (unless otherwise waived by
the Joint Collateral Agent in writing) furnish to the Joint Collateral Agent a
certificate signed by an Authorized Officer stating that all conditions
precedent, if any, provided for in this Agreement relating to the proposed
action have been complied with and that a copy of such certificate has been
delivered to each Authorized Representative, except that in the case of any such
application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement relating to such
particular application or demand, no additional certificate need be furnished.

SECTION 7.16 Claims. This Agreement is made for the benefit of the Authorized
Representatives on behalf of the Loan and Notes Secured Parties, and the
Authorized Representatives may from time to time enforce their rights as
explicit beneficiaries hereunder pursuant to the terms and conditions of this
Agreement and the Loan and Notes Security Documents.

SECTION 7.17 Joinder Requirements. The Administrative Company may designate
additional obligations as Additional Loan and Notes Obligations only if the
incurrence of such obligations and the grant of Liens securing such obligations
is permitted under each of the Credit Agreement, the Initial Notes Agreement,
each Additional Loan and Notes Agreement then in effect, and this Agreement. If
so permitted, the Administrative Company shall only effect such designation by:

(a) delivering to the Joint Collateral Agent and each Authorized Representative,
written notice from an Authorized Officer of the Administrative Company
certifying:

 

  (i) that the Administrative Company intends to incur additional obligations
which shall constitute Additional Loan and Notes Obligations, and specifying the
agreement pursuant to which such obligations will be incurred and designating
such agreement as an “Additional Loan and Notes Agreement” hereunder; and

 

  (ii) as to the specific name and address of the Authorized Representative for
such Series of Additional Loan and Notes Obligations; and

(b) causing the applicable additional Authorized Representative to execute and
deliver to the Joint Collateral Agent and each Authorized Representative, a
Joinder Agreement substantially in the form of Exhibit A hereto, which shall be
acknowledged and approved by an Authorized Officer of each Grantor.

Each notice given by an Authorized Officer of the Administrative Company
pursuant to Section 7.17(a) shall constitute a representation and warranty by
the Administrative Company that the incurrence of the Additional Loan and Notes
Obligations and the grant of Liens securing such obligations are permitted under
each of the Credit Agreement, the Initial Notes Agreement, each Additional Loan
and Notes Agreement then in effect and this Agreement. In signing a Joinder
Agreement, the Joint Collateral Agent shall be entitled to rely, without inquiry
or investigation, upon such representation and warranty. The Joint Collateral
Agent shall not execute and deliver any Joinder Agreement unless and until such
Joinder Agreement has been executed and delivered by each Grantor and the
applicable additional Authorized Representative.

 

37



--------------------------------------------------------------------------------

SECTION 7.18 Administrative Company. Each Company hereby irrevocably appoints
Zayo Group, LLC as such Company’s agent and attorney-in-fact for all Companies
(the “Administrative Company”), which appointment shall remain in full force and
effect unless and until the Joint Collateral Agent shall have received prior
written notice signed by each Company that such appointment has been revoked and
that another Company has been appointed the Administrative Company. Each Company
hereby irrevocably appoints and authorizes the Administrative Company to
(a) provide the Joint Collateral Agent with all notices with respect to this
Agreement, each Loan and Notes Security Document and each Secured Credit
Document, (b) receive on behalf of such Company any notices given by the Joint
Collateral Agent or by any Representative with respect to this Agreement, each
Loan and Notes Security Document and each Secured Credit Document, and (c) take
such action as the Administrative Company deems appropriate or reasonably
necessary to carry out the purposes of this Agreement.

SECTION 7.19 Trustee Status. The parties hereto agree that the Initial Notes
Authorized Representative shall be afforded all of the rights, immunities,
indemnities and privileges afforded to the Trustee under the Initial Notes
Agreement, including, but not limited to, those set forth in Article 7 of the
Initial Notes Agreement, in connection with its execution of this Agreement and
the performance of its obligations hereunder.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agency and
Intercreditor Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

GRANTORS:   

ZAYO GROUP, LLC

 

By:   /s/ Ken desGarennes                                                 

Name: Ken desGarennes

Title: Chief Financial Officer

 

  

ZAYO CAPITAL, INC.

 

By:   /s/ Ken desGarennes                                                 

Name: Ken desGarennes

Title: Chief Financial Officer



--------------------------------------------------------------------------------

ZAYO COLOCATION INC. FIBERNET TELECOM, INC. LOCAL FIBER, LLC AMERICAN FIBER
SYSTEMS HOLDING CORP. AMERICAN FIBER SYSTEMS, INC. 360NETWORKS HOLDINGS (USA)
INC. 360NETWORKS (USA) INC. 360NETWORKS LLC 360NETWORKS ILLINOIS LLC 360NETWORKS
IOWA LLC 360NETWORKS KENTUCKY LLC 360NETWORKS LOUISIANA LLC 360NETWORKS MICHIGAN
LLC 360NETWORKS MISSISSIPPI LLC 360NETWORKS TENNESSEE LLC NORTHERN COLORADO
TELECOMMUNICATIONS LLC     CONTROL ROOM TECHNOLOGIES, LLC ARIALINK TELECOM, LLC
ARIALINK SERVICES, LLC LANSING FIBER COMMUNICATIONS, LLC ALLEGAN FIBER
COMMUNICATIONS, LLC ZAYO FM SUB, INC. By:  

/s/ Ken desGarennes

  Name: Ken desGarennes   Title: Chief Financial Officer



--------------------------------------------------------------------------------

After the consummation of the AboveNet Acquisition:

 

ABOVENET, INC. ABOVENET COMMUNICATIONS, INC. ABOVENET OF UTAH, L.L.C. ABOVENET
OF VA, L.L.C. ABOVENET INTERNATIONAL, INC. MFN INTERNATIONAL, L.L.C. MFN EUROPE
FINANCE, INC. By:  

/s/ Ken desGarennes

  Name: Ken desGarennes   Title: Chief Financial Officer



--------------------------------------------------------------------------------

SUNTRUST BANK, as Joint Collateral Agent By:  

/s/ Nicholas Hahn

  Name: Nicholas Hahn   Title: Director



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Term Facility Administrative Agent By:  

/s/ Reagan C. Philipp

  Name: Reagan C. Philipp   Title: Authorized Signatory



--------------------------------------------------------------------------------

SUNTRUST BANK, as Revolving Facility Administrative Agent By:  

/s/ Nicholas Hahn

  Name: Nicholas Hahn   Title: Director



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Initial Notes Authorized
Representative By:  

/s/ Melonee Young

  Name: Melonee Young   Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE I

PAYMENT INSTRUCTIONS

[Account of Authorized Representatives to be designated in a notice given to the
Joint

Collateral Agent by applicable Authorized Representative]

Schedule I



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT (as amended, amended and restated, supplemented, replaced
or otherwise modified from time to time, this “Agreement”), dated as of
[            ] [    ], [            ], is made by and among [            ], as
an additional Authorized Representative in its capacity as [            ] for
the [            ] under that certain [            ], ZAYO GROUP, LLC and ZAYO
CAPITAL, INC. (the “Companies”, and each a “Company”), the other Grantors listed
on the signature pages hereof, and SUNTRUST BANK (“SunTrust”), as joint
collateral agent (in such capacity, and together with any successor joint
collateral agent appointed pursuant to Article VI of the Intercreditor Agreement
(as defined below), the “Joint Collateral Agent”).

This Agreement is supplemental to that certain Collateral Agency and
Intercreditor Agreement, dated as of July 2, 2012 (as the same may be amended,
amended and restated, supplemented, replaced or otherwise modified from time to
time, the “Intercreditor Agreement”), among the Companies, the other Grantors
party thereto, the Joint Collateral Agent, SunTrust, as Revolving Facility
Administrative Agent (as defined in such Intercreditor Agreement), Morgan
Stanley Senior Funding, Inc., as the Term Facility Administrative Agent, The
Bank of New York Mellon Trust Company, N.A, as Initial Notes Authorized
Representative (as defined in such Intercreditor Agreement), and each other
Authorized Representative (as defined in such Intercreditor Agreement) from time
to time party thereto. This Agreement has been entered into to record the
accession of an additional Authorized Representative under the Intercreditor
Agreement pursuant to Section 7.17 of the Intercreditor Agreement.

ARTICLE I

DEFINITIONS

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

ARTICLE II

ACCESSION

SECTION 2.01 The additional Authorized Representative agrees to become, with
immediate effect, a party to and agrees to be bound by the terms of, the
Intercreditor Agreement (with all obligations thereunder) as an Authorized
Representative for the [    ]. The additional Authorized Representative
(a) acknowledges that it has received and reviewed a copy of the Intercreditor
Agreement, (b) hereby joins and becomes a party to the Intercreditor Agreement
as an “Authorized Representative” for the [            ] thereunder,
(c) covenants and agrees (i) to be bound by all covenants, agreements,
representations, warranties and acknowledgements attributable to each
“Authorized Representative” under the Intercreditor Agreement, as if made by,
and with respect to it, and (ii) to perform all obligations required of the
“Authorized Representative” under the Intercreditor Agreement, and (d) agrees in
its capacity as Authorized Representative for [    ] that it and each
[            ] will be bound by the terms applicable to the “Loan and Notes
Secured Parties” in the Intercreditor Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

By acceptance of the benefits of the Intercreditor Agreement and the Loan and
Notes Security Documents, the Authorized Representative, on behalf of itself and
each [            ] (whether or not a signatory hereto) (i) consents to the
appointment of the Joint Collateral Agent as collateral agent under the
Intercreditor Agreement and (ii) confirms that the Joint Collateral Agent shall
have the authority to act as the agent of such Authorized Representative and
each such [            ], in accordance with the terms of the Intercreditor
Agreement, for the enforcement of remedies under the Loan and Notes Security
Documents. The additional Authorized Representative represents and warrants to
the Joint Collateral Agent that it has been authorized by the [            ]
party to [            ] to execute this Joinder Agreement on behalf of the
[            ].

SECTION 2.02 The additional Authorized Representative confirms that its address
details for notices pursuant to the Intercreditor Agreement are as follows:
[            ], [            ], Attention: [    ], (Fax: [            ]).

SECTION 2.03 In reliance on the representations and warranties made by the
Grantors pursuant to Section 7.17 of the Intercreditor Agreement, each party to
the Intercreditor Agreement (other than the additional Authorized
Representative) confirms the acceptance of the additional Authorized
Representative as an Authorized Representative for purposes of the Intercreditor
Agreement.

SECTION 2.04 [            ] is acting in the capacity of Authorized
Representative solely for the Additional Loan and Notes Secured Parties under
[            ] and acknowledges that it has the authority to bind such
Additional Loan and Notes Secured Parties to the terms and conditions of the
Intercreditor Agreement. The additional Authorized Representative hereby agrees
(on behalf of itself and all Loan and Notes Secured Parties for which it acts as
Authorized Representative) to comply with the terms of the Intercreditor
Agreement.

ARTICLE III

MISCELLANEOUS

SECTION 3.01 This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflict of laws
principles thereof, except to the extent otherwise provided in the Secured
Credit Documents.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit A



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

ZAYO GROUP, LLC, as Grantor By:  

 

  Name:   Title: ZAYO CAPITAL, INC., as Grantor By:  

 

  Name:   Title:

 

Exhibit A



--------------------------------------------------------------------------------

ZAYO COLOCATION INC. FIBERNET TELECOM, INC. LOCAL FIBER, LLC AMERICAN FIBER
SYSTEMS HOLDING CORP. AMERICAN FIBER SYSTEMS, INC. 360NETWORKS HOLDINGS (USA)
INC. 360NETWORKS (USA) INC. 360NETWORKS LLC 360NETWORKS ILLINOIS LLC 360NETWORKS
IOWA LLC 360NETWORKS KENTUCKY LLC 360NETWORKS LOUISIANA LLC 360NETWORKS MICHIGAN
LLC 360NETWORKS MISSISSIPPI LLC 360NETWORKS TENNESSEE LLC NORTHERN COLORADO
TELECOMMUNICATIONS LLC CONTROL ROOM TECHNOLOGIES, LLC ARIALINK TELECOM, LLC
ARIALINK SERVICES, LLC LANSING FIBER COMMUNICATIONS, LLC ALLEGAN FIBER
COMMUNICATIONS, LLC ABOVENET OF UTAH, L.L.C. ABOVENET OF VA, L.L.C. MFN
INTERNATIONAL, L.L.C. ABOVENET, INC. ABOVENET COMMUNICATIONS, INC. ABOVENET
INTERNATIONAL, INC. MFN EUROPE FINANCE, INC. By:  

 

  Name: Ken desGarennes   Title: Chief Financial Officer, Treasurer

 

Exhibit A



--------------------------------------------------------------------------------

[                             ], as Authorized Representative By:  

 

  Name:   Title:

SUNTRUST BANK,

as Joint Collateral Agent

By:  

 

  Name:   Title:

 

Exhibit A